Exhibit 10.1(B)
Schedules and Exhibits to the
Amended and Restated Credit Sleeve and Reimbursement Agreement
dated as of May 1, 2009
(Portions of this Exhibit marked “[***]” have been omitted
pursuant to a request for confidential treatment)

         
SCHEDULE 1.01 (a)
  -   Risk Management Policy Violations
SCHEDULE 1.01(b)
  -   Calculations Relating to Exchange Traded Contracts
SCHEDULE 1.01(c)
  -   Data and Reporting Requirements
SCHEDULE 1.01(d)
  -   ESDS and Fee Schedules
SCHEDULE 1.01(e)
  -   Trademarks
SCHEDULE 1.01(f)
  -   [Intentionally Deleted]
SCHEDULE 1.01(g)
  -   Investments
SCHEDULE 1.01(h)
  -   Liens
SCHEDULE 1.01(i)
  -   C&I Contract Exceptions
SCHEDULE 2.02(a)
  -   Counterparty Document Modification Provisions
SCHEDULE 2.04
      C&I Contracts and Governmental Contracts receiving ML Guarantee
SCHEDULE 3.06(a)
  -   Merrill Account
SCHEDULE 5.06
  -   Litigation
SCHEDULE 5.13
  -   List of Subsidiaries
SCHEDULE 5.16
  -   Compliance With Laws
SCHEDULE 7.14
  -   List of Retail Services
SCHEDULE 12.13
  -   List of Calculation Agents
SCHEDULE 12.17
  -   List of Offsetting Trades
 
       
EXHIBIT Al
  -   Form of ML Guarantee for Accepted Counterparties
EXHIBIT A2
  -   Form of ML Guarantee for C&I Customers
EXHIBIT B
  -   List of Accepted Counterparties
EXHIBIT C1
  -   [Intentionally Deleted]
EXHIBIT C2
  -   [Intentionally Deleted]
EXHIBIT C3
  -   [Intentionally Deleted]
EXHIBIT C4
  -   [Intentionally Deleted]
EXHIBIT Dl
  -   [Intentionally Deleted]
EXHIBIT D2
  -   [Intentionally Deleted]
EXHIBIT E1
  -   Reliant Energy – Retail Risk Policy
EXHIBIT E2
  -   [Intentionally Deleted]
EXHIBIT F
  -   [Intentionally Deleted]
EXHIBIT G
  -   Form of Joinder Agreement
EXHIBIT H
  -   Form of Compliance Certificate
EXHIBIT I1
  -   Sleeve Provider’s Employees with Access to Certain
Reliant Retail Obligor Information
 
       
EXHIBIT I2
  -   Reliant Retail Obligors’ Employees with Access to
Certain Merrill Party Information

 



--------------------------------------------------------------------------------



 



Schedule 1.01 (a)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Risk Management Policy Violations
DETERMINATION OF LEVEL I, II, AND III VIOLATIONS
CSRA Violations
Level I Violations
1) Inaccurate input or failure to enter on a timely basis transactions with a
notional amount of greater than $250,000 into a transaction capture system.
Level II Violations
1) Level I violations equal to 2 percent of total transactions during the
preceding calendar quarter;
2) Transactions resulting in a Loss Exposure of less than $15,000,000 due to a)
Failure to report an executed transaction; b) Execution of a commercial
transaction with an unauthorized counterparty; c) Executing a transaction with
unapproved terms, notional limits or tenor; and / or d) Other unauthorized
transactions (involving, for example, commodity, product, market).
Level III Violations
1) 5 Level II violations during the preceding calendar quarter;
2) Any amount or quantity that exceeds a Risk Limit and not Cured within 3
Business Days;
3) Any amount or quantity that exceeds a Risk Limit and that amount or quantity
exceeds a mark-to market loss of $25,000,000 not Cured within 1 business day.
4) Creating a Loss Exposure of greater than $15,000,000 due to a) Execution of a
commercial transaction with an unauthorized counter party; b) Executing a
transaction with unapproved terms, notional limits or tenor; and / or c) Other
unauthorized transactions (involving, for example, commodity, product, market).
And such violation is not Cured within 1 Business Day after the earlier to occur
of (i) notice thereof from Sleeve Provider, or (ii) a Responsible Officer or
other executive officer of any Reliant Retail Obligor obtaining knowledge of
such occurrence;
5) 3 violations of the types described in item 4 above shall occur, which have
been Cured such that they do not constitute a Level III Violation on their own,
during any 60 consecutive month period; provided that if such a Level III
Violation under this item 5 occurs, another such Level III Violation under this
item 5 shall not occur unless an additional 3 violations of such types have
occurred
 

*   Loss Exposure: The mark-to-market value of an underlying amount or quantity
exceeding a Risk Limit assuming a two standard deviation move in the underlying
variables multiplied by the square root of 10.   *   Cured: As used in Retail
Risk Management Policy the term “cured” means the loss exposure for the amount
or quantity exceeding the Risk Limit constituting the applicable violation has
been reduced to less than $5,000,000.

Schedule 1.01(a) to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 1.01 (b)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Calculations Relating to Exchange Traded Contracts
Adjusted Volume:
For Exchange Traded Contracts with the following delivery periods and volume
quantities,

          ETC Commodity Period (Month)   Quantities
0
  Qo
1
  Q1
2
  Q2
3
  Q3 . . .   . . . . . .   . . .
N
  QN

the “Adjusted Volume” of the Mirror OTC Contracts to be entered into between
REPS and the Sleeve Provider as part of the (EFS Transaction or ICE Block
Transaction) under the Credit Sleeve and Reimbursement Agreement will be
computed as follow:

      Period (Month)   Adjusted Volume
0
  Qo / AZPo
1
  Q1 / AZP1
2
  Q2 / AZP2
3
  Q3 / AZP3 . . .   . . . . . .   . . .
N
  QN / AZPn

“AZP” shall be the Adjusted Zero Prices that corresponds to the date on the
Adjusted Zero Curve which is defined below. The Adjusted Volume will be rounded
off to the nearest full unit (mmbtu or mwh).
Calculation of Adjusted Zero Curve:
The Credit Sleeve Provider will calculate an adjusted LIBOR forward curve (the
“Adjusted LIBOR Forward Curve”) each day by adding the marginal cost of capital
adder (the “MCC Adder”) to the inputs used to calculate the Merrill Lynch & Co.
standard LIBOR curve (the “Merrill LIBOR Curve”).
Schedule 1.01(b) to CSRA

 



--------------------------------------------------------------------------------



 



“MCC Adder” shall be:
(a) 0.0028; for purposes of calculating the Adjusted Volume of Mirror OTC
Contracts executed in connection with (EFS Transactions or ICE Block
Transactions) that are Effective Date Transactions described in Section 2.03(a)
of the Credit Sleeve Reimbursement Agreement; and
(b) the marginal cost of capital relative to LIBOR that all Merrill Lynch &
Co.’s trading desks are charged for the use of funds by Merrill Lynch & Co. (as
of the date of such EFS Transaction or ICE Block Transaction), which amount is
relative to LIBOR that is the average cost of capital for Merrill Lynch & Co.
across all maturities (such MCC Adder can be positive or negative); for purposes
of calculating the Adjusted Volume of Mirror OTC Contracts executed in
connection with EFS Transactions or ICE Block Transactions that are Ongoing
Transactions described in Section 2.03(b) of the Credit Sleeve Reimbursement
Agreement
As of the Effective Date, the MCC Adder described in subsection (b) above is
0.0028; however, such amount may change in accordance with changes to Merrill
Lynch & Co.’s marginal cost of capital as described above.
“Merrill LIBOR Curve” shall be the LIBOR curve used by Merrill Lynch & Co. and
its subsidiaries in their U.S. and world wide swap and futures operations and
business and used to mark its interest rate position to market. It is understood
that Merrill Lynch & Co. may modify the inputs for how it determines this curve;
however, it will continue to use the same curve for the Merrill LIBOR Curve as
used in this Schedule and for its other operations as described in the foregoing
sentence.
Using the Adjusted LIBOR Forward Curve the Sleeve Provider will calculate a
corresponding zero curve (the “Adjusted Zero Curve”), and provide such Adjusted
Zero Curve to REPS on each Business Day, no later than 10:00 a.m. CST, and such
curve shall be applicable to the (EFS Transactions and ICE Block Transactions)
that are executed on that day. The Adjusted Zero Curve will be a strip of
monthly Adjusted Zero Prices, which represent the present value of $1.00 dollar
received on a specific date in the future, assuming the Adjusted LIBOR Forward
Curve for discounting purposes with discounting being computed utilizing the
continuously compounding methodology. The Adjusted Zero Curve provided will have
5 places after the decimal point.
The term of the Adjusted LIBOR Forward Curve and the corresponding Adjusted Zero
Curve will be 72 months, including the then current month; provided, however,
that to the extent REPS currently has or in the future obtains an Exchange
Traded Contract for a longer period, then the Sleeve Provider will extend the
Adjusted LIBOR Forward Curve and the Adjusted Zero Curve to match such longer
period. Adjusted Zero Prices that correspond to dates that are between the
Monthly Dates in the table below will be

 



--------------------------------------------------------------------------------



 



calculated using linear interpolation. The format utilized by the Sleeve
Provider in providing this information will include at a minimum the following
attributes:

                      Adjusted LIBOR   Adjusted Zero Period (Month)   Monthly
Date   Forward Curve   Curve
0
      AL0 = 0   AZPo = 1
1
      AL1   AZP1
2
      AL2   AZP2
3
      AL3   AZP3 . . .       . . .   . . . . . .       . . .   . . . . . .      
. . .   . . .
N
      ALN   AZPN

Treatment for Options:
For purposes of clarification the Parties agree that no adjustment will be made
to the volumes of options transactions which are transferred pursuant to EOO
Transactions under the Credit Sleeve Reimbursement Agreement, or in other words
the Adjusted Volume of any Mirror OTC Contract that is an option will be the
exact same volume as the volume of the corresponding Exchange Traded Contract.
Physical Exposure Management Fee:
For Exchange Traded Contracts that provide for physical delivery, (both futures
contracts and options that provide for physical delivery futures contracts) and
are transferred to the Sleeve Provider pursuant to an EFS or EOO Transaction,
the following will apply: The Mirror OTC Transaction’s confirm will specify that
REPS agrees to pay to Sleeve Provider (or Sleeve Provider agrees to pay to REPS)
a fee (the “Physical Exposure Management Fee” or “PhEM”) equal to: either
(i) the actual EFS or EOO Transaction premium paid or received by Sleeve
Provider to liquidate the physical exposure or (ii) if Sleeve Provider takes the
position in its own book, the average of two broker quotes on the day Sleeve
Provider takes the position (which quotes shall be of the applicable buy or sell
side from the Sleeve Provider’s perspective of the premium for the EFS or EOO of
the same product and delivery month), multiplied by the volume in the EFS or EOO
Transaction. Sleeve Provider will provide REPS notice of the PhEM amount within
2 Business Days of either liquidating the physical exposure with a third party
or taking the position on the Sleeve Provider’s own book. REPS may request that
the Sleeve Provider provide deal tickets as evidence of the actual premium paid
or received by Sleeve Provider or instant messaging prints of broker quotes.
PhEM shall be due and payable by the applicable Party at the time of settlement
of the Mirror OTC Transaction associated with such EOO or EFS Transaction.
Schedule 1.01(b) to CSRA

 



--------------------------------------------------------------------------------



 



[SUBJECT TO EXISTING
CONFIDENTIALITY
AGREEMENT BETWEEN
NRG AND MERRILL]
Schedule 1.01 (c)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Data and Reporting Requirements
I. General Provisions — Certain Defined Terms
This Schedule 1.01(c) shall constitute a part of the Credit Sleeve Reimbursement
Agreement (“CSRA”). Capitalized Terms used herein shall either (a) have the
meaning specified in the CSRA or (b) the meaning defined in this Schedule
1.01(c). All terms defined herein shall be listed in the Index of Defined Terms
for this Schedule 1.01(c). References to Schedule 1.01(c) shall be to the
entirety of this Schedule 1.01(c) and all sub-parts unless an individual
sub-part is specified.
All Current Mark-to-Market and Risk Limits computations shall be done on the
basis of data REPS provides to the Sleeve Provider by loading such data to a
designated web site on or before 9:00 p.m. Central time on the preceding
Business Day. The data provided pursuant to this Schedule 1.01(c) shall reflect
transactions closed by the time frames set forth in Schedule 1.01(c).28 (except
for the data specified in Schedule 1.01(c).24, which shall reflect transactions
as of the close of business on the Business Day next preceding the day REPS
provides such data). Such data shall be in a format designed to facilitate the
Sleeve Provider’s computation of Risk Limits and Current Mark-to-Market and
shall consist of the data required by this Schedule 1.01(c). The Sleeve
Provider’s computation shall be performed consistent with the methodology that
the Sleeve Provider uses to mark its own positions to market on a daily basis.
“Delivery Month” or “delivery month” means a calendar month in which physical
delivery or financial settlement under a transaction occurs.
“(t)” means, as the context requires, any Business Day as of which an amount or
value contemplated in this Schedule 1.01(c) is calculated or an identified event
occurs.
“(T)” means each applicable Delivery Month for the contract (or forecast to
purchase and sell electricity in respect of month-to-month Customers) in respect
of which this term is used.
“Current Mark-to-Market” for any day, shall be expressed in Dollars and shall be
equal to the Mark-to-Market value of all Forward Hedge Positions (as defined in
Schedule 1.01(c).1) determined by the Sleeve Provider, as of such day.
The “Mark-to-Market” value of a transaction, which may be a positive or a
negative number, shall be determined by valuing each transaction (volumes,
contract prices, and delivery dates) using the Merrill Market Forward Pricing
Curve, Merrill Volatility Curve and Correlation Curve that corresponds to the
pricing terms of such transaction, or in the case of a dispute as to the
Schedule 1.01(c) to CSRA

 



--------------------------------------------------------------------------------



 



Curve Inputs (as defined below), such new Curve Inputs resulting from the
process for resolving disputes as to the Curve Inputs outlined below. The
“Merrill Market Forward Pricing Curves” and “Merrill Volatility Curves” are
defined as the curves used by the Sleeve Provider in its U.S. energy and related
forwards, futures and options trading operations to mark its positions to
market; and in those situations where discounting is applicable it will perform
such discounting using the Merrill LIBOR Curve (as such term is defined in
Schedule 1.01(b), the “Merrill LIBOR Curve”). The “Correlation Curves” will be
the curves used by REPS as of December 31, 2008 in its U.S. energy and related
forwards, futures and options trading operations to mark its positions to market
(with such changes thereto as may be reasonably agreed by the Sleeve Provider
and REPS from time to time at the request of either REPS or the Sleeve
Provider). It is understood that the Merrill Parties may modify inputs for how
they determine these curves so long as they continue to use the same curves for
the calculations referred to herein as the curves they use for their other
operations referred to in this paragraph.
REPS may challenge the Merrill LIBOR Curve, Merrill Market Forward Pricing
Curves, Merrill Volatility Curves and any other Sleeve Provider curves or inputs
or modifications (herein collectively, referred to as the “Curve Inputs”), used
by the Sleeve Provider in calculating the Risk Limits and Current
Mark-to-Market. If the parties cannot reach agreement on the Curve Inputs within
two days after such challenge, then REPS may require that a third party expert
be used to choose between the Sleeve Provider’s methodology for determining the
Curve Inputs and a specific alternative methodology proposed by REPS for use in
determining the Curve Inputs for a specified product, location or time period.
The third party expert will be designated by REPS from a list of at least three
qualified and impartial experts which list shall promptly (and in no event more
than two Business Days following request therefor), be provided by the Sleeve
Provider to REPS. Such expert shall be required to choose between the Curve
Inputs used by the Sleeve Provider and those inputs proposed by REPS and to
identify which it determines is more accurate, and the inputs used as Curve
Inputs thereafter shall be formulated by the Sleeve Provider in a manner
consistent with the inputs so selected and thereafter such Curve Inputs as so
formulated will be the Curve Inputs for all purposes hereunder. The expenses of
the expert will be paid by the Party whose inputs are not selected by the
expert.
Prior to the agreement on any change in the Curve Inputs, the provisions of the
CSRA with respect to Risk Limits and Current Mark-to-Market will continue to be
applicable on the basis of the calculation of Risk Limits and Current
Mark-to-Market by the Sleeve Provider immediately prior to, and during, any
challenge by REPS.
Schedule 1.01(c) to CSRA

2



--------------------------------------------------------------------------------



 



II. Overview of Customer Types, Customer Sub-Types and Risk Legs for Forward
Retail Positions. The following overview is provided as background for the
specification of data to be provided by REPS and to provide definitions for
“Customer Types”, “Customer Sub-Types” and the respective “Risk Legs”, including
the pricing structures associated therewith.

  a.   Customer Types.

The Retail Energy Business of the Reliant Retail Obligors has three main
customer types (each, a “Customer Type”):

  (i)   Commercial & Industrial (“C&I”);     (ii)   Residential Mass; and    
(iii)   Small Business Mass.

Residential Mass and Small Business Mass are together referred to as “Mass”.

  b.   Customer Sub-Types.

Each Customer Type can be further subdivided by the type of product primarily
provided to such Customer Type (each, a “Customer Sub-Type”).
The Customer Sub-Types are as follows for ERCOT business:

  (1)   “FIXED”: Fixed Price Power;     (2)   “MGI”: Monthly Gas Index;     (3)
  “MCPE”: Market Clearing Price of Energy;     (4)   “CAPE”: Capacity Energy;

  c.   Risk Legs.

Each Customer in a Customer Sub-Type may contract for one pricing and/or risk
structure or a combination of pricing and/or risk structures (defined as “Risk
Legs”), the volumes from which must be quantified for purposes of determining
compliance with the Risk Limits.
The Risk Legs for ERCOT business are as follows:

  (1)   “FP”: Fixed Price Power;     (2)   “MGI”: Monthly Gas Index;     (3)  
“MCPE”: Market Clearing Price of Energy;     (4)   “CAPEHR”: Capacity Energy
Heat Rate;     (5)   “CAPACITY”: Capacity Payments;     (6)   “MTMH”:
Month-To-Month Hedged with Fixed Price Instruments;     (7)   “MTMHO”:
Month-To-Month Hedged with Option Instruments;

Schedule 1.01(c) to CSRA

3



--------------------------------------------------------------------------------



 



  d.   Options.

“Options” refer to customized derivative solutions embedded in contracts for
physical delivery of Energy by a Reliant Retail Obligor to a C&I Customer.
Details of the different pricing structures corresponding to the Risk Legs are
provided below:
C&I Customers:
C&I Customers for ERCOT business are comprised of five Customer Sub-Types. Each
of these Customer Sub-Types may have contracted for component Risk Legs and
corresponding pricing structures as follows:

                  Customer                 Sub-Type   Risk Leg   Aggregated  
Pricing Structure   Example
Fixed
  FP   Yes   P=Fixed   P=$75.00/MWh
 
               
MGI
  MGI
FP   No
No   P=Heat Rate*Monthly Gas Index + Fixed Adder
P=Fixed   P=8.000*NYMEX HH LD + $7.00/MWh
P=$75.00/MWh
 
               
CAPE
  CAPEHR
MCPE
CAPACITY
FP
MGI   No
No
No
No   P=Heat Rate*Monthly or Daily Gas Index + Fixed Adder
P=Factor MCPE*Average Monthly MCPE + Fixed Adder
P=Total Dollars
P=Fixed   P=9.000*GD HSC + $10.00/MWh
P=105%*MCPE + $5.50/MWh
P=$45,000
P=$75.00/MWh
 
               
MCPE
  MCPE
FP
MGI   No
No
No   P=Factor MCPE* Average Monthly MCPE + Fixed Adder
P=Fixed
P=Heat Rate*Monthly Gas Index + Fixed Adder   P=105%*MCPE + $5.50/MWh
P=$75.00/MWh
P=8.000*NYMEX HH LD – $7.00/MWh

Residential Mass:
Residential Mass Customers are comprised of three Customer Sub-Types. Each of
these Customer Sub-Types may have contracted for Risk Legs and corresponding
pricing structures as follows:

                  Customer                 Sub-Type   Risk Leg   Aggregated  
Pricing Structure   Example
Fixed
  FP   Yes   P=Fixed   P=$75.00/MWh
 
               
Fixed
  MTMH   Yes   P=Fixed   P=$75.00/MWh
 
               
MCPE
  MTMHO   Yes   P=Average Monthly MCPE + Gross Margin Projection   P=MCPE +
$15.18/MWh
 
               

Small Business Mass :
Small Business Mass Customers are comprised of three Customer Sub-Types. Each of
these Customer Sub-Types may have contracted for Risk Legs and corresponding
pricing structures as follows:

                  Customer                 Sub-Type   Risk Leg   Aggregated  
Pricing Structure   Example
Fixed
  FP   Yes   P=Fixed   P=$75.00/MWh
 
               
Fixed
  MTMH   Yes   P=Fixed   P=$75.00/MWh
 
               
MCPE
  MTMHO   Yes   P=Average Monthly MCPE + Gross Margin Projection   P=MCPE +
$I8.35/MWh

Schedule 1.01(c) to CSRA

4



--------------------------------------------------------------------------------



 



Risk Legs that indicate that they are “Aggregated” in the above tables shall be
aggregated by REPS in accordance with Aggregation Attributes (e.g. Load Zone,
etc.) as more specifically set forth in the descriptions of Forward C&I
Positions and Forward Mass Positions one
Schedule 1.01 (c).
A reference to “load” or “Load” (or their plural equivalents) in this Schedule
1.01(c) shall have the same meaning as “volume” or “Volume” (or their plural
equivalents).
Schedule 1.01(c) to CSRA

5



--------------------------------------------------------------------------------



 



Schedule 1.01(c).1
Data for Risk Limits and Current Mark-to-Market Calculations
On each Business Day REPS will provide the data called for by this
Schedule 1.01(c).1 (and other Schedules referred to herein, other than
Schedule 1.01(c).24) in accordance with Schedule 1.01(c).28 with respect to
Forward C & I Positions (t, T), Forward Mass Positions (t, T) and Forward Hedge
Positions (t, T), and shall provide the other information updates called for
herein at the times or on the dates (as applicable) specified in the relevant
Schedules below, each as described below.
REPS shall provide the data specified in Schedule 1.01(c).24 for each Business
Day by no later than 12:00 p.m. Central time on the next succeeding Business
Day.
With respect to each Risk Leg that is included in the data required to be
provided under this Schedule 1.01(c), such data will be delivered to the Sleeve
Provider in the format called for by Schedules 1.01(c).4, 1.01(c).5a.1,
1.01(c).5a.2 and 1.01(c).5b or as modified by mutual agreement of the Parties.
Insofar as Schedules 1.01(c).4, 1.01(c).5a.1, 1.01(c).5a.2 and 1.01(c).5b call
for pricing data with respect to Risk Legs, REPS will not be required to provide
such pricing data (provided that nothing herein shall limit the Sleeve
Provider’s right to otherwise request such information in accordance with
Section 6.02(g) of the CSRA). Where indicated below REPS shall provide data for
Customer Types or Customer Sub-Types by giving aggregate volume for Customers
where the Aggregation Attributes specified below are the same for such Customer
Type or Customer Sub-Type. All volumes will be expressed as megawatt hours or
MWh.
Customers will only be included if they have a binding contract with REPS for
Accepted Retail Products, except insofar as Customers are included for MTMH and
MTMHO Risk Legs in accordance herewith for Accepted Retail Products. All
references herein to “Customers” are to Customers so included.
It is understood that the contracts for those Customers that have contracts may
not refer to information using the same terms as are used herein including those
for Customer Sub-Types, Risk Legs, elements of pricing structure and other terms
used in specifying data called for in Schedules 1.01(c).4, 1.01(c).5a.1,
1.01(c).5a.2 and 1.01(c).5b; however, REPS will provide data based on the
substance of what is called for and not on a mechanical application of labels.
Any forecast or projected amount required to be provided by REPS under this
Schedule 1.01(c) (including pursuant to the following: paragraphs [A.1.b),
A.2.b), A.3.b), A.4.b), A.6.b), A.6.c) and A.7; B.1.b), B.1.c), B.2.b), B.2.c),
B.3.b), B.3.c), B.4.b), B.4.c), B.5.b) and B.5.c); and E.3 of
Schedule 1.01(c).l,]), and any adjustments by REPS of amounts required to be
provided by REPS pursuant to this Schedule 1.01(c) based on known or expected
regulatory or operational changes or other factors as permitted by this Schedule
1.01(c), in each case shall at all times be consistent with the base case
amounts used in forecast or projected information which the applicable Reliant
Retail Obligor (i) uses in its internal management reporting, (ii) provides to
its board of directors, (iii) makes available to financial analysts or investors
and (iv) uses in its reporting to the Securities and Exchange Commission, each
to the extent applicable (and using
Schedule 1.01(c) to CSRA

6



--------------------------------------------------------------------------------



 



the most current of such information so used, provided or made available if not
all of such categories of information are consistent with each other). On
request REPS will promptly share the most recent of such forecast or projected
information used, made available or provided as described above with the Sleeve
Provider and will reconcile the amount reported pursuant to this
Schedule 1.01(c) with such information.
Any historical amount required to be provided by REPS under this Schedule
1.01(c) shall at all times be consistent with the actual amounts which the
applicable Reliant Retail Obligor (i) uses in its internal management reporting,
(ii) provides to its board of directors, (iii) makes available to financial
analysts or investors and (iv) uses in its reporting to the Securities and
Exchange Commission, each to the extent applicable (and using the most current
of such information so used, provided or made available if not all of such
categories of information are consistent with each other).
(A) Forward C&I Positions (t, T). Data for Forward C&I Positions (which shall
include each of the positions defined below) shall be classified by Risk Leg and
Options as follows:

  1.   FP Positions (t, T): “FP Positions (t, T)” are forward positions embedded
in C&I contracts pursuant to which a Reliant Retail Obligor delivers Energy to
C&I Customers based on the following pricing structure:

      Price = Fixed Price, expressed in $/MWh     a)   Aggregation: Volume (t,
T) and shall be calculated using the following Aggregation Attributes (see
Schedule 1.01(c).3 for definitions of the Aggregation Attributes):

  -   Load Zone,     -   Peak Period, and     -   Delivery/Settlement Month

  b)   Volume (t, T): Aggregated volume of all FP Positions (t, T), as evidenced
by executed customer contracts.

  2.   MGI Positions (t, T). “MGI Positions (t, T)” are forward monthly gas
index positions embedded in C&I contracts pursuant to which a Reliant Retail
Obligor delivers Energy to C&I Customers based on the following pricing
structure:

      Price = {Heat Rate times Monthly Gas Index} plus Fixed Adder, expressed in
$/MWh         Herein “Heat Rate” refers to a fixed numerical multiplier applied
to a gas index in accordance with the contract with respect to which amounts are
being reported.         Herein “Fixed Adder” refers to a fixed amount added to
price as per the contract with respect to which amounts are being reported.

Schedule 1.01(c) to CSRA

7



--------------------------------------------------------------------------------



 



  a)   Aggregation: REPS will provide the transactional data but the aggregation
shall not be performed by REPS. Volume (t, T) shall be calculated by the Sleeve
Provider using the following Aggregation Attributes (see Schedule 1.01(c).3 for
definitions of the Aggregation Attributes):

  -   Load Zone,     -   Gas Index Name,     -   Peak Period, and     -  
Delivery/Settlement Month

  b)   Volume (t, T): Aggregated volume of all MGI Positions (t, T), as
evidenced by executed customer contracts.

  3.   CAPEHR Positions (t, T). “CAPEHR Positions (t, T)” are forward heat rate
positions embedded in C&I contracts pursuant to which a Reliant Retail Obligor
delivers Energy to C&I Customers based on the following pricing structure:

      Price = {Heat Rate times Monthly or Daily Gas Index} plus Fixed Adder,
expressed in $/MWh     a)   Aggregation: REPS will provide the transactional
data but the aggregation shall not be performed by REPS. Volume (t, T) shall be
calculated by the Sleeve Provider using the following Aggregation Attributes
(see Schedule 1.01(c).3 for definitions of the Aggregation Attributes):

  -   Load Zone,     -   Gas Index Name,     -   Peak Period, and     -  
Delivery/Settlement Month

  b)   Volume (t, T): Aggregated volume of all CAPEHR Positions (t, T), as
evidenced by executed customer contracts.        

  4.   MCPE Positions (t, T). “MCPE Positions (t, T)” are forward market
clearing price of energy positions embedded in C&I contracts pursuant to which a
Reliant Retail Obligor delivers Energy to C&I Customers based on the following
pricing structure:

      Price = {Factor MCPE times Average Monthly MCPE} plus Fixed Adder,
expressed in $/MWh

      “Average Monthly MCPE” means, (i) for C&I Customers in ERCOT business, the
simple average of the HMCPE for a calendar month.

Subject to the terms of Agreement Regarding Additional Accepted Product #2
between REPS and the Sleeve Provider dated as of November 8, 2006:
Schedule 1.01(c) to CSRA

8



--------------------------------------------------------------------------------



 



  1.   “HMCPE” means, for the ERCOT congestion management zone or Load Zone, as
the case may be, in which a retail customer’s meters are located, the simple
average MCPE for the hour.     2.   “MCPE” means the greater of (a) zero or (b)
(i) before implementation of the Texas Nodal Market, ERCOT’s market clearing
price of Energy for a designated ERCOT settlement interval associated with a
congestion management zone, as posted by ERCOT, and (ii) after implementation of
the Texas Nodal Market, the Settlement Point Price(s) (Day-Ahead or Real-Time)
determined by ERCOT for the ERCOT Load Zones associated with a retail customer’s
meters. As used herein, the terms “Day Ahead”, “Real-Time”, “Settlement Point
Price” and “Load Zone” have the meaning set forth in the Texas Nodal Protocols
approved by the Public Utilities Commission of Texas and published by ERCOT as
of October 1, 2006, as amended. As used herein, “ERCOT Load Zone” means a “load
zone”, as determined by ERCOT, as to which it publishes a MCPE price.        
“Factor MCPE” means a multiplier to be applied to MCPE-based pricing products.

  a)   Aggregation. REPS will provide the transactional data but the aggregation
shall not be performed by REPS. Volume (t, T) shall be computed by the Sleeve
Provider considering the following Aggregation Attributes (see Schedule
1.01(c).3 for definitions of the Aggregation Attributes):

  -   Load Zone,     -   Peak Period, and     -   Delivery/Settlement Month

  b)   Volume (t, T): Aggregated volume of all MCPE Positions (t, T), as
evidenced by executed customer contracts.

  3.   Capacity Positions (t, T). “Capacity Positions (t, T)” are fixed payments
made to a Reliant Retail Obligor under CAPE Customer Sub-Type contracts
calculated as follows:

      ∑ (for all delivery months T, for all Customers under a CAPE Customer
Sub-Type) calculated for each Customer {Billing Volume (t, T, for such Customer)
times Capacity Rate (t, T, for such Customer)}     a.   Aggregation: Capacity
Positions (t, T) shall be calculated by REPS using the following Aggregation
Attributes (see Schedule 1.01(c).3 for definitions of the Aggregation
Attributes):

  -   Delivery/Settlement Month

  b.   Billing Volume (t, T, for the customer N): The “Billing Volume” is
determined by REPS as the “Billing Volume” used by REPS to compute the Capacity

Schedule 1.01(c) to CSRA

9



--------------------------------------------------------------------------------



 



      Payments to be charged to each C&I Customer under a CAPE Customer Sub-Type
contract (referred to as “customer N”), expressed in kW.     c.   Capacity Rate
(t, T, for the customer N): Capacity Rate represents the price per unit of
“Billing Volume” charged by a Reliant Retail Obligor to each C&I Customer under
a CAPE Customer Sub-Type contract (referred to as “customer N”), expressed in
$/kW-month.

      Capacity Positions (t, T) are expressed in Dollars.     4.   Option
Positions (t, T). “Option Positions (t, T)” are customized option like pricing
contained in physical delivery retail electricity contracts. The Option
Positions (t, T) main Attributes, including:

  -   Physical/Financial,     -   Commodity,     -   Buy/Sell,     -   Monthly
Quantity (t, T),     -   Index,     -   Put/Call,     -   Strike Price (t, T),  
  -   Premium, and     -   Expiry/Maturity

      shall be reported separately according to Schedule 1.01(c).5b.

(B) Forward Mass Positions (t, T). Forward Mass Positions (which shall include
each of the positions described below) shall be classified by Risk Leg as
follows:

  1.   FP Positions (t, T). “FP Positions (t, T)” are forward positions embedded
in Mass contracts pursuant to which a Reliant Retail Obligor delivers Energy to
Mass Customers based on the following pricing structure:

      Price = Fixed Price, expressed in $/MWh     a.   Aggregation: Volume (t,
T) shall be computed by REPS considering the following Aggregation Attributes
(see Schedule 1.01(c).3 for definitions of the Aggregation Attributes):

  -   Load Zone,     -   Peak Period, and     -   Delivery/Settlement Month

  b.   Volume (t, T). Aggregated volume of all FP Positions (t, T), as evidenced
by executed Customer contracts, forecasted Customer usage volume and forecasted
Customer counts.

Schedule 1.01(c) to CSRA

10



--------------------------------------------------------------------------------



 



  2.   MTMH Positions (t, T). “MTMH Positions (t, T)” are forward Mass
month-to-month
volumes hedged using fixed price instruments:

  a)   Aggregation: Volume (t, T) shall be computed by REPS considering the
following Aggregation Attributes (see Schedule 1.01(c).3 for definitions of the
Aggregation Attributes):

  -   Load Zone,     -   Peak Period, and     -   Delivery/Settlement Month

  b)   Volume (t, T): Aggregated volume of all MTMH Positions (t, T), based on
forecasted Customer usage volume and forecasted Customer counts.

  3.   MTMHO Positions (t, T). “MTMHO Positions (t, T)” are forward Mass
month-to-month volumes hedged using option instruments:

  a.   Aggregation: Volume (t, T) shall be computed by REPS considering the
following Aggregation Attributes (see Schedule 1.01(c).3 for definitions of the
Aggregation Attributes):

  -   Load Zone,     -   Peak Period, and     -   Delivery/Settlement Month

  b.   Volume (t, T): Aggregated volume of all MTMHO Positions (t, T), based on
forecasted Customer usage volume and forecasted Customer counts.

(D) Forward Hedge Positions (t, T):
“Forward Hedge Positions” shall be all the individual wholesale trades entered
into by a Reliant Retail Obligor in order to hedge the exposure of the Reliant
Retail Obligors (including liquidations of hedges) regardless of when the
applicable trade was entered into. Volumes and prices shall be expressed on a
delivery-month basis. Each Business Day the trade details specified in Schedules
1.01(c).16 and 1.01(c).17 shall be transferred by REPS to the Sleeve Provider
utilizing the formats included in Schedules 1.01(c).16 and 1.01(c). 17. These
trades shall be of the following types:
          - Physical Power Purchases (including shaped products)
          - Financial Power Swaps
          - Financial Gas Swaps
          - Physical Power Options
          - Financial Power Options
          - Financial Gas Options
Schedule 1.01(c) to CSRA

11



--------------------------------------------------------------------------------



 



          - Financial Heat Rate Swaps
          - Financial Heat Rate Options
          - Tolling Agreements
          - Power Basis Swaps
          - Gas Basis Swaps
          - Other trades that currently are or in the future become Accepted
Products (as such term is defined in the CSRA), but excluding those trades
described in subpart (a)(iii) of the definition of Accepted Products.
(E) Miscellaneous:

  1.   Current Month: For purposes of computing Risk Limits, the following
assumptions shall be made regarding the Forward C&I Positions (except Options)
and Forward Mass Positions corresponding to the period that starts with day
“t+1” until the end of the corresponding month (“Current Month”):

  a.   Volumes (t, T) shall be the last monthly Volume (t, T) provided by REPS
(i.e. provided the last Business Day of the previous month).     b.   Volumes
(t, T) for all the positions and Capacity Positions (t, T) shall be pro-rated
based on the number of days in the Balance of Month divided by the total number
of days in the applicable month;

  2.   Volumes (t, T) for all C&I Customers shall reflect the expected load
factor of the Customers as indicated in the contracts. For Mass Customers, the
Volumes (t, T) shall reflect load factors based on typical residential and small
business load profiles (as provided on an estimated basis by ERCOT).     3.  
Accepted Retail Products: For purposes of the CSRA and this Schedule 1.01(c),
“Accepted Retail Products” means (i) retail power products for Customers that
have one or a combination of the Risk Legs and Options described in part II.c.
and II.d. of this Schedule 1.01(c), in each case having a “tenor” of no more
than [2] years and [six] months (“tenor” meaning the time between the initial
inclusion of such product in the data provided by REPS to the Sleeve Provider
and the final delivery date of such product) and (ii) other retail structured
products as may be approved by the Sleeve Provider, including in such approval
such related changes to the terms and conditions of the CSRA and this Schedule
1.01(c) as REPS and the Sleeve Provider may mutually agree, but with approval of
such other structured products not to be unreasonably withheld, conditioned or
delayed unless the impact thereof on the Risk Limits and Current Mark-To-Market
are not measurable using the data with respect to such other retail structured
products that would be expressly called for by this Schedule 1.01(c). In order
to obtain any such approval of other structured products described in the
foregoing clause (ii), REPS shall provide notice of such new retail structured
product to the Sleeve Provider and REPS and the Sleeve Provider shall work
cooperatively in good faith to determine and agree upon any modifications that
may be necessary to this Schedule 1.01(c).,     4.   Data Failure Events:

Schedule 1.01(c) to CSRA

12



--------------------------------------------------------------------------------



 



  a)   If, in the absence of a Force Majeure Event having occurred and
continuing in respect of REPS or any Other Reliant Retail Obligor, REPS shall
fail to provide all the data as required herein to the Sleeve Provider
(i) regarding its executed trades on any Business Day, in accordance with the
time frames set forth in Schedule 1.01(c).28, and regarding the data specified
in Schedule 1.01(c).24 for any Business Day, by 10:00 a.m. Central time on the
next succeeding Business Day, or (ii) in the proper format contemplated herein
(each, a “Data Failure Event”) on any Business Day or Business Days, then REPS
shall use its commercially reasonable efforts to cure such failure as promptly
as possible and shall be required to provide to the Sleeve Provider as soon as
reasonably practicable on the next succeeding Business Day, good faith
estimates, certified by the Chief Risk Officer, of the trades which it has
entered into on each such Business Day in a format that can be used to calculate
Risk Limits and Current Mark-to-Market, and the Sleeve Provider will use such
good faith estimates in its calculations of Risk Limits and Current Mark-to
Market with respect to such Business Days. If such Data Failure Event continues
for two Business Days, the Sleeve Provider shall give notice to REPS that such
Data Failure Event (if not excused by a Force Majeure Event having occurred and
continuing) may cause an Event of Default under the CSRA if it continues for
three more Business Days. If such Data Failure Event continues for five Business
Days (from the beginning of such Data Failure Event) (and is not excused by a
Force Majeure Event having occurred and continuing), the Sleeve Provider may
declare an Event of Default under the CSRA with such consequences as are set
forth therein (herein and therein a “Data Failure Event of Default”).     b)   A
“Force Majeure Event” means, in respect of an Affected Party, an event beyond
the reasonable control of the Affected Party that the Affected Party is unable
to prevent, avoid or overcome through the exercise of diligent efforts and that
is not the result of the Affected Party’s fault or negligence or failure to
comply with any provision of the CSRA. The following events, among others, shall
constitute Force Majeure: act of God; landslide; lightning; earthquake; fire;
explosion; flood; storm; hurricane; tornado; insurrection; war; blockade; riot;
civil disturbance; sabotage; and embargo and, to the extent satisfying the
foregoing conditions, failures of hardware, software, systems and processes.
Force Majeure shall not be based on (i) the Reliant Retail Obligors’ inability
to use or resell Accepted Products; (ii) the loss or failure of supply of
Accepted Products; or (iii) the ability to obtain better economics under
transactions other than those under the CSRA. An “Affected Party” for purposes
hereof means a Party who fails to perform in a timely manner its obligations
hereunder and in the case of REPS includes a failure to perform as a result of
an event affecting REPS or any Other Reliant Retail Obligor.     5.   Change of
Format. The Parties may change the format of the data to be provided hereunder
by mutual agreement.

Schedule 1.01(c) to CSRA

13



--------------------------------------------------------------------------------



 



Schedule 1.01(c).2
[intentionally omitted]
Schedule 1.01(c) to CSRA

14



--------------------------------------------------------------------------------



 



Schedule 1.01(c).3
Definition of Certain Aggregation Attributes
[No Change to Existing Schedule]
Schedule 1.01(c) to CSRA

15



--------------------------------------------------------------------------------



 



Schedule 1.01(c).4
Retail Non-Options Mass & C&I Template
[No Change to Existing Schedule]
Schedule 1.01(c) to CSRA

16



--------------------------------------------------------------------------------



 



Schedule 1.01(c).5a.1
Retail Non-options Template (ERCOT only)
[No Change to Existing Schedule]
Schedule 1.01(c) to CSRA

17



--------------------------------------------------------------------------------



 



Schedule 1.01(c).5a.2
Retail Non-options Template (ERCOT only)
[No Change to Existing Schedule]
Schedule 1.01(c) to CSRA

18



--------------------------------------------------------------------------------



 



Schedule 1.01(c).5b
Retail Options Template (ERCOT only)
[No Change to Existing Schedule]
Schedule 1.01(c) to CSRA



19



--------------------------------------------------------------------------------



 



Schedules 1.01(c).6 through 1.01(c).15
[intentionally omitted]
Schedule 1.01(c) to CSRA

20



--------------------------------------------------------------------------------



 



Schedule 1.01(c).16
Wholesale Standard Deal Template
[No Change to Existing Schedule]
Schedule 1.01(c) to CSRA

21



--------------------------------------------------------------------------------



 



Schedule 1.01(c).17
Wholesale Structured Deal Template
[No Change to Existing Schedule]
Schedule 1.01(c) to CSRA

22



--------------------------------------------------------------------------------



 



Schedule 1.01(c).18
[intentionally omitted]
Schedule 1.01(c) to CSRA

23



--------------------------------------------------------------------------------



 



Schedule 1.01(c).19
Sleeve Provider Data to REPS
1. Exposure Reports.
The Sleeve Provider shall provide to REPS on or prior to the first Business Day
of each month, a report (an “Exposure Report”) in a format to be agreed, and
containing the following elements, in each case, determined as of the last
Business Day of the previous month:

                 
 
    1.     A   single amount in Dollars for the total Current Mark-to-Market;
 
               
 
    2.     A   breakdown of the total Current Mark-to-Market by:
 
               
 
              a. Delivery Month; and
 
               
 
              b. Trade Type Code.

In addition, the Sleeve Provider shall provide to REPS on the 15th day of each
month (or if such day is not a Business Day, the next succeeding Business Day),
a report (a “Preliminary Exposure Report”) in a format to be agreed and
containing the following elements, in each case, determined as of the first
Business Day immediately preceding the 15th day of such month:

                 
 
    1.     A   single amount in Dollars for the total Current Mark-to-Market;
 
               
 
    2.     A   breakdown of the total Current Mark-to-Market by:
 
               
 
              a. Delivery Month; and
 
               
 
              b. Trade Type Code.

2. Risk Limit Reports.
Concurrently with the delivery of each Exposure Report and Preliminary Exposure
Report, the Sleeve Provider shall provide to REPS a report (a “Risk Limit
Report”) in a format to be agreed and containing the following elements, in the
case, determined as of the last Business Day of the previous month, or
determined as the first Business Day immediately preceding the 15th day of such
month (as applicable):

  1.   Gas Equivalent Position as defined by Section VII of the REPS Retail Risk
Policy broken out by:

  a.   Forward C&I Positions (t,T) Forward Mass Positions (t,T) and Forward
Hedged Position (t,T); and     b.   Delivery Month.

  2.   Natural Gas Basis Position as defined by Section VII of the REPS Retail
Risk Policy broken out by:

  a.   Forward C&I Positions (t,T), Forward Mass Positions (t,T), and Forward
Hedged Position (t,T);     b.   Basis Location; and     c.   Delivery Month

  3.   Power Average Daily Peak as defined by Section VII of the REPS Retail
Risk Policy broken out by:

Schedule 1.01(c) to CSRA



24



--------------------------------------------------------------------------------



 



  a.   Forward C&I Positions (t,T), Forward Mass Positions (t,T), and Forward
Hedged
Position (t,T); and     b.   Delivery Month

  4.   Power Basis as defined by Section VII of the REPS Retail Risk Policy
broken out by

  a.   Forward C&I Positions (t,T), Forward Mass Positions (t,T) and Forward
Hedged Position (t,T);     b.   ERCOT Load Zone;     c.   Delivery Month

3. General.
All Exposure Reports, Preliminary Exposure Reports and Risk Limit Reports
(collectively, the “Merrill Reports”) will be transmitted by the Sleeve Provider
to REPS via email or other electronic format to be agreed.
Additional supporting data will be provided by the Sleeve Provider upon request
to REPS as soon as reasonably practicable to assist with reconciliation and
trouble-shooting.
REPS may request additional supporting data and breakdowns of Current
Mark-to-Market and Risk Limits calculations that are reasonably necessary to
verify calculations and assist with reconciliation and trouble-shooting, and the
Sleeve Provider will provide such data as soon as reasonably practicable in
light of the circumstances of the request.
Notwithstanding anything in this Schedule 1.01(c) to the contrary, in no event
will the Sleeve Provider be required to make available to REPS any Curve Inputs
except for those actually used by the Sleeve Provider in preparing the Merrill
Reports.
Schedule 1.01(c) to CSRA

25



--------------------------------------------------------------------------------



 



Schedule 1.01(c).20
[intentionally omitted]
Schedule 1.01(c) to CSRA

26



--------------------------------------------------------------------------------



 



Schedule 1.01(c).21
[intentionally omitted]
Schedule 1.01(c) to CSRA

27



--------------------------------------------------------------------------------



 



Schedule 1.01(c).22
[intentionally omitted]
Schedule 1.01(c) to CSRA

28



--------------------------------------------------------------------------------



 



Schedule 1.01(c).23
[intentionally omitted]
Schedule 1.01(c) to CSRA

29



--------------------------------------------------------------------------------



 



Schedule 1.01(c).24
Credit Exposure

              Counterparty   Breakdown   Gross Exposure   Gross Obligation
Counterparty A
  Time All        
Counterparty A
  Current Month Delivered All        
Counterparty A
  Current Month MTM All        
Counterparty A
  Forward MTM All        
Counterparty A
  Prior Month All        
Counterparty B
  Time All        
Counterparty B
  Current Month Delivered All        
Counterparty B
  Current Month MTM All        
Counterparty B
  Forward MTM All        
Counterparty B
  Prior Month All        

With respect to any Counterparty that is party to more than one Power and
Hedging Contract, REPS shall separately provide the above data for each such
contract.
Schedule 1.01(c) to CSRA

30



--------------------------------------------------------------------------------



 



Schedule 1.01(c).25
[intentionally omitted]
Schedule 1.01(c) to CSRA

31



--------------------------------------------------------------------------------



 



Schedule 1.01(c).26
[intentionally omitted]
Schedule 1.01(c) to CSRA

32



--------------------------------------------------------------------------------



 



Schedule 1.01(c).27
[intentionally omitted
Schedule 1.01(c) to CSRA

33



--------------------------------------------------------------------------------



 



Schedule 1.01(c).28
Deal Entry
1. Retail Deal Entry
REPS shall provide data to the Sleeve Provider on or before 9:00 p.m. Central
time on each Business Day with respect to retail contracts that are received by
REPS’ Retail Pricing Closing Desk by 2:30 p.m. Central time that same day.
Retail contracts that are received by REPS’ Retail Pricing Closing Desk after
2:30 p.m. Central time shall be subject to the volume and term provisions of
REPS’ Retail Risk Policy late closing provisions. REPS shall immediately notify
the Sleeve Provider in writing if any such late closed retail contracts receive
Retail Risk Policy waivers with respect to volume or term provisions.
2. Exchange Traded Transactions
REPS shall provide data to the Sleeve Provider on or before 9:00 p.m. Central
time on each Business Day with respect to exchange traded transactions and the
associated EFS/EOO/ICE Block transactions and Related Mirror OTC Swaps that are
executed by 2:30 p.m. Central time that same day.
3. Over-the-Counter Day-Ahead, Balance-of-Month, and Term Transactions
REPS shall provide data to the Sleeve Provider on or before 9:00 p.m. Central
time on each Business Day with respect to over-the-counter day-ahead,
balance-of-month, and term transactions that are executed by 4:00 p.m. Central
time that same day.
4. Real Time Transactions
REPS shall provide data to the Sleeve Provider on or before 9:00 p.m. Central
time on each Business Day with respect to real time transactions that are
entered into REPS’ system by 4:00 p.m. Central time that same day. REPS shall
not be required to modify its existing practice of entering real time
transactions by the end of the real time trading shifts.
5. Originated Transactions
Originated transactions include all transactions that REPS determines to require
routing for approval by person(s) other than a trader executing a standard
transaction by telephone, instant messenger, electronic platform or other
acceptable means. Originated transactions include transactions that are
negotiated by an originator, confirmations with non-standard negotiated
language, and transactions that cannot be routinely entered into REPS’ deal
capture & valuation system. For greater clarity, varying the price and/or the
volume by month and/or peak versus off-peak in a confirmation does not
constitute non-standard negotiated language, but each of the following does
constitute non-standard negotiated language: (a) any other variation of price
Schedule 1.01(c) to CSRA

34



--------------------------------------------------------------------------------



 



and/or volume; (b) any confirmation that varies the terms of the underlying ISDA
or EEI master agreement; and (c) any other material change to a standard
ISDA/EEI confirmation.
For originated transactions:

  a.   REPS shall provide to the Sleeve Provider the trade confirmations upon
execution (as soon as possible, by the end of the day the execution occurs). For
purposes of this Schedule 1.01(c).28, “execution” refers to the moment REPS is
legally bound to the trade, i.e. the transaction is agreed by the parties,
including, but not limited to, agreement utilizing telephone, fax, instant
messenger devices, etc., as opposed to when the confirmations are actually
signed and delivered by the parties to the trade.     b.   REPS shall provide to
the Sleeve Provider as promptly as practicable other information related to
originated transactions as the Sleeve Provider reasonably requests.

The data template utilized in the daily transfer of originated transactions from
REPS to the Sleeve Provider shall be provided by 4:00 p.m. Central Time and
shall contain any originated transactions executed prior to 12:00 p.m. Central
Time that day. Originated transactions executed after 12:00 p.m. Central Time
will be included in the next Business Day’s template.
REPS shall immediately inform the Sleeve Provider in the event that REPS waives
its Wholesale Risk Policy to permit a later deal entry in circumstances such as
multiple originated transactions being executed on the same day.
REPS and the Sleeve Provider shall cooperate to ensure that each Party properly
models originated transactions. The Parties acknowledge and agree that due to
the complexity of certain originated transactions, corrections may need to be
made to the data associated with originated transactions following the time that
REPS provides data for the transaction to the Sleeve Provider. The Parties
further acknowledge and agree that unintentional errors in the data template for
originated transactions made without gross negligence or willful misconduct will
not be considered risk violations for the purpose of Schedule 1.01(a) to the
CSRA.
6. Other
To the extent that data associated with transactions that do not meet the above
time deadlines is available in time to be provided to the Sleeve Provider on or
before 9:00 p.m. Central time on any given Business Day utilizing the applicable
data transfer infrastructure, REPS will not be precluded from doing so.
Schedule 1.01(c) to CSRA

35



--------------------------------------------------------------------------------



 



Schedule 1.01(c).29
[intentionally omitted]
Schedule 1.01(c) to CSRA

36



--------------------------------------------------------------------------------



 



Schedule 1.01(c).30
[intentionally omitted]
Schedule 1.01(c) to CSRA

37



--------------------------------------------------------------------------------



 



Index of Defined Term

         
(t)
    1  
(T)
    1  
Accepted Retail Products
    12  
Affected Party
    13  
Aggregated
    5  
Average Monthly MCPE
    8  
Billing Volume
    9  
C&I
    3  
CAPACITY
    3  
Capacity Positions (t, T)
    9  
CAPE
    3  
CAPEHR
    3  
CAPEHR Positions (t, T)
    8  
Commercial & Industrial
    3  
CSRA
    1  
Current Mark-to-Market
    1  
Current Month
    12  
Curve Inputs
    2  
customer N
    10  
Customer Sub-Type
    3  
Customer Type
    3  
Customers
    6  
Data Failure Event
    13  
Data Failure Event of Default
    13  
delivery month
    1  
Delivery Month
    1  
ERCOT Load Zone
    9  
execution
    35  
Factor MCPE
    9  
Fixed
    3  
Fixed Adder
    7  
Force Majeure Event
    13  
Forward C&I Positions
    7, 24, 25  
Forward Hedge Positions
    11  
FP
    3  
FP Positions (t, T)
    7, 10  
Heat Rate
    7  
HMCPE
    9  
Mark-to-Market
    1  
Mass
    3  
MCPE
    9  
MCPE
    3  
MCPE Positions (t, T)
    8  
Merrill LIBOR Curve
    2  

Schedule 1.01(c) to CSRA

38



--------------------------------------------------------------------------------



 



         
MGI
    3  
MGI Positions (t, T)
    7  
MTMH
    3  
MTMH Positions (t, T)
    11  
MTMHO
    3  
MTMHO Positions (t, T)
    11  
Option Positions (t, T)
    10  
Options
    4  
Residential Mass
    3  
Risk Legs
    3  
Small Business Mass
    3  
tenor
    12  

Schedule 1.01(c) to CSRA

39



--------------------------------------------------------------------------------



 



Schedule 1.01(d)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Exposure Step-Down Schedule (ESDS) and Fee Schedule
[***]
 

***   The content of this Schedule 1.01(d) (consisting of 1 page) has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



     
Schedule 1.01(e)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Trademarks

                                                          Case No   Trademark
Name   Tmk Status   App. No,   FII Date   Reg. No.   Reg. Date   Country Name  
Class   Action Due   Due Date   Owner
069382.0194.001HO
  POWER. CARD and Design   Registered     75940944     10-Mar-2000     2428481  
  13-Feb-2001   United States of America     35,42     Renewal Due   13-Feb-2011
  Reliant Energy Retail Holdings, LLC
069382.0194.002
  E-SENSE (Stylized)   Pending     77581566     29-Sep-2008               United
States of America     9,36,37,38,41,42     Pre-Reg Stat Chk   29-Mar-2009  
Reliant Energy Trademark Trust
069382.9319N0
  RELIANT ENERGY &
Design   Registered     75623514     19-Jan-1999     2983403     9-Aug-2005  
United States of America     42     Aff of Use - 5 Yr (Open)   9-Aug-2010  
Reliant Energy Trademark Trust
069382 0322HO
  RELIANT ENERGY &
Design   Registered     75623512     19-Jan-1999     2681501     28-Jan-2003  
United States of America     36     Aff of Use - 5 Yr (Open)   28-Jan-2008  
Reliant Energy Trademark Trust
069182.0324HO
  RELIANT ENERGY &
Design   Registered     75623308     19-Jan-1999     2895973     19-Oct-2004  
United States of America     39     Aff of Use - 5 Yr (Open)   19-Oct-2009  
Reliant Energy Trademark Trust
069382.0325HO
  RELIANT ENERGY &
Design   Registered     75623309     19-Jan-1999     2666766     24-Dec-2002  
United States of America     42     Renewal Due   24-Dec-2012   Reliant Energy
Trademark Trust
069382:0330HO
  RELIANT ENERGY &
Design   Registered     75623509     19-Jan-1999     2747525     5-Aug-2003  
United States of America     35     Aff of Use - 5 Yr (Open)   5-Aug-2008  
Reliant Energy Trademark Trust
069382.0405HO
  RELIANT   Registered     78311694     9-Oct-2003     2886710     21-Sep-2004  
United States of America     39     Aff of Use - 5 Yr(Open)   21-Sep-2009;  
Reliant Energy Trademark Trust
069382.0406HO
  RELIANT   Registered     78311695     9-Oct-2003     2886711     21-Sep-2004  
United States of America     40     Aff of Use - 5 Yr (Open)   21-Sep-2009  
Reliant Energy Trademark Trust
069382.0454HO
  RELIANT PARK   Registered     76195468     17-Jan-2001     2897601    
26-Oct-2004   United States of America     18     Aff of Use - 5 Yr (Open)  
26-Oct-2009   Reliant Energy Trademark Trust
069382.0457HO
  RELIANT PARK   Registered     76195465     17-Jan-2001     2897600    
26-Oct-2004   United States of America     25     Aft of Use - 5 Yr (Open)  
26-Oct-2009   Reliant Energy Trademark Trust
069382.0461HO
  RELIANT PARK   Registered     76195473     17-Jan-2001     2884611    
14-Sep-2004   United States of America     35     Aff of Use - 5 Yr (Open)  
14-Sep-2009   Reliant Energy Trademark Trust

Schedule 1.01(e) to CSRA

 



--------------------------------------------------------------------------------



 



     

                                                          Case No   Trademark
Name   Tmk Status   App. No,   FII Date   Reg. No.   Reg. Date   Country Name  
Class   Action Due   Due Date   Owner
069382.0463HO
  RELIANT PARK   Registered     76195471     17-Jan-2001     2935264    
22-Mar-2005   United States of America     41     Aff of Use - 5 Yr(Open)  
22-Mar-2010   Reliant Energy
Trademark Trust
069382.0464HO
  RELIANT PARK   Registered     76195470     17-Jan-2001     2933500    
15-Mar-2005   United States of America     43     Aff of Use - 5 Yr (Open)  
15-Mar-2010   Reliant Energy
Trademark Trust
069382.0475HO
  RELIANT ARENA   Registered     76195453     17-Jan-2001     2976601    
26-Jul-2005   United States of America     35     Aft of Use - 5 Yr (Open)  
26-Jul-2010   Reliant Energy
Trademark Trust
069382.0477HO
  RELIANT ARENA   Registered     76195451     17-Jan-2001     2896040    
19-Oct-2004   United States of America     41     Aff of Use - 5 Yr (Open)  
19-Oct-2009   Reliant Energy
Trademark Trust
069382.0478HO
  RELIANT ARENA   Registered     76195450     17-Jan-2001     2943295    
26-Apr-2005   United States of America     42     Aff of Use - 5 Yr(Open)  
26-Apr-2010   Reliant Energy
Trademark Trust
060582.0503HO
  RELIANT CENTER   Registered     76195564     17-Jan-2001     2897602    
26-Oct-2004   United States of America     35     Aff of Use - 5 Yr (Open)  
26-Oct-2009   Reliant Energy
Trademark Trust
069382.0505HO
  RELIANT CENTER   Registered     76195562     17-Jan-2001     2875207    
17-Aug-2004   United States of America     41     Aff of Use - 5 Yr (Open)  
17-Aug-2009   Reliant Energy
Trademark Trust
069382.0509HO
  RELIANT STADIUM   Registered     76195558     17-Jan-2001     2955241    
24-May-2005   United States of America     16     Aff of Use - 5 Yr (Open)  
24-May-2010   Reliant Energy
Trademark Trust
069382.0515HO
  RELIANT STADIUM   Registered     76195448     17-Jan-2001     2929142    
1-Mar-2005   United Stales of America     28     Aff of Use - 5 Yr (Open)  
1-Mar-2010   Reliant Energy
Trademark Trust
069382.0517100
  RELIANT STADIUM   Registered     76195445     17-Jan-2001     2929141    
1-Mar-2005   United Stales of America     35     Aff of Use - 5 Yr(Open)  
1-Mar-2010   Reliant Energy
Trademark Trust
069382.0519HO
  RELIANT STADIUM   Registered     76195443     17-Jan-2001     2896039    
19-Oct-2004   United States of America     41     Aff of Use - 5 Yr (Open)  
19-Oct-2009   Reliant Energy
Trademark Trust
069382.0540HO
  ENERGY COMMANDER   Registered     76263578     25-May-2001     2764995    
16-Sep-2003   United States of America     9     Aff of Use - 5 Yr (Open)  
16-Sep-2008   Reliant
Energy
Retail
Holdings,
LLC
069382.0541HO
  ENERGY COMMANDER   Registered     76263577     25-May-2001     2813513    
10-Feb-2004   United States of America     42     Aff of Use - 5 Yr(Open)  
10-Feb-2009   Reliant
Energy
Retail
Holdings,
LLC

Schedule 1.01(e) to CSRA

 



--------------------------------------------------------------------------------



 



     

                                                          Case No   Trademark
Name   Tmk Status   App. No,   FII Date   Reg. No.   Reg. Date   Country Name  
Class   Action Due   Due Date   Owner
069382.0547HO
  RELIANT STADIUM   Registered     75981391     17-Jan-2001     2729638    
24-Jun-2003   United States of America     42     Aff of Use - 5 Yr (Open)  
24-Jun-2008   Reliant Energy
Trademark Trust
069382.0553HO
  YOUR HOUSTON
BUSINESS   Registered     78156502     21-Aug-2002     2865827     20-Jul-2004  
United States of America     16, 41     Aff of Use - 5 Yr (Open)   20-Jul-2009  
Reliant
Energy
Retail
Holdings,
LLC
069382.0764HO
  RELIANT CENTER   Registered     75981963     17-Jan-2001     2926480    
15-Feb-2005   United States of America     42     Aff of Use - 5 Yr (Open)  
15-Feb-2010   Reliant Energy
Trademark Trust
069382.0767HO
  RELIANT ENERGY   Registered     78451768     16-Jul-2004     3053512    
31-Jan-2006   United States of America     35     Aff of Use - 5 Yr (Open)  
31-Jan-2011   Reliant Energy
Trademark Trust
069302.0768HO
  RELIANT ENERGY   Registered     78451803     16-Jul-2004     3053513    
31-Jan-2006   United States of America     39     Aff of Use - 5 Yr (Open)   31
-Jan-2011   Reliant Energy
Trademark Trust
069382.0769HO
  RELIANT ENERGY   Registered     78451815     16-Jul-04     3045140    
17-Jan-06   United States of America     40     Aff of Use - 5 Yr(Open)  
17-Jan-2011   Reliant Energy
Trademark Trust
069382.0807HO
  RELIANT   Registered     78622356     4-May-2005     3097811     30-May-2006  
United States of America     36     Aff of Use - 5 Yr (Open)   30-May-2012  
Reliant Energy
Trademark Trust
069382.0808HO
  RELIANT ENERGY   Registered     78622380     4-May-2005     3132302    
22-Aug-2006   United States of America     36     Aff of Use - 5 Yr (Open)  
22-Aug-2011   Reliant Energy
Trademark Trust
069382.0817HO
  POWERZONE   Registered     78762804     29-Nov-2005     3243942    
22-May-2007   United States of America     35, 41     Aff of Use - 5 Yr (Open)  
22-May-2012   Reliant
Energy
Retail
Holdings,
LLC
069382.0829HO
  RELIANT POWERTRACKER   Registered     77071862     27-Dec-2006     3528114    
4-Nov-2008   United States of America     39     Aff of Use - 5 Yr (Open)  
4-Nov-2013   Reliant
Energy
Retail
Services,
LLC

Schedule 1.01(e) to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 1.01(g)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Investments
1. Reliant Energy Retail Holdings, LLC holds a 50% interest in the IT Trust.
2. Reliant Energy Retail Holdings, LLC owns 100% of the membership interests in
Reliant Energy Solutions East, LLC (“RESE”). Pursuant to Section 7.19 of the
Purchase and Sale Agreement, no Reliant Retail Obligor will own any membership
interest in RESE on the Third A&R Date.
Schedule 1.01(g) to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 1.01(h)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Liens
None.
Schedule 1.01(h) to CSRA

 



--------------------------------------------------------------------------------



 



     
Schedule 1.01 (i) to Amended and Restated Credit Sleeve Reimbursement Agreement
CSRA Post- Close Guidelines for Existing C&I Events

                  Change   Frequency   Description   Designation  
Justification/Ramification
HR, Gas, or Power Block
Triggers
  High   Existing customer contract allows for option to lock down HR, gas or
enrgy blocks.   IRF   Part of existing contractual obligation. For those
customers who negotiated this right out of their contracts for a lower adder,
adding the right back in will be viewed as a restructure.
Transitions
  High   Customer’s term ends however he/she has not
1 — Extended current contract;
2-Gone to other REP.
Therefore, retail puts them on MCPE + Adder product.
* This applies for customers who’s underlying contract is IRF. Once master base
moves ORF, the transition will be handled ORF.   IRF   Contract has effectively
expired but retail is still serving load in compliance with the terms of the
original contract.
Assignments
  High   An assignment can be a partial of full assignment and occurs when a new
3rd party assumes the electricity contract of our customer, under the same term,
price, etc as the original C&I customer.   IRF   Contract terms have not changed
just customer
LaaR/EILS
  Low   Incremental offering for exisiting customer. Customer receives credit if
ERCOT exercises right to interrupt. The term and price of contract do not change
with execution of amendment.   IRF   Terms and price of contract remain same.
Load not impacted. A customer may sign up for LAAR or EILS after the retail
contract is signed, which causes a contract amendment, but nothing would change
in terms of the retail contract in regards to price or term.
Supplemental
  Low   Occasionally customers will call and tell us that they are going to have
a temporary increase in their load, This is usually in conjunction with customer
with cogen. Similar to an added site the load will increase, but the period is
short-term.   IRF   Current contractual right. Price will change for incremental
supply to cover for changes in supply costs.
3rd Party Supply
  Low   The customer will call the CTD and tell us they are bringing a certain
amount of supply, in which case we just serve as the QSE.   IRF   If current
contractual right to bring 3rd party supply exists then load remains in the ring
fence.
Immaterial Adds & Deletes
  High   Customer calls and adds a meter under 5000 mwhrs. Example: school
district adds a trailer to the contract.   IRF   1) Historically been viewed as
maintenance of existing contracts. 2) High frequency of add/delete make it
impractical to renegotiate each contract to add/remove the sites from the ring.
3) The load is insignificant. 4) Keeping immaterial new meters for existing
customers with the same legal entity (inside the ring) will be the smoothest
process from a customer’s point of view.
POLR Drops
  Low   A C&I customers REPS goes out of business and they are returned to RERS
as POLR. This will be additional C&I load.   IRF   Ercot will give the POLR load
to RERS. RRI has no control over who and what load is given to us via Ercot POLR
process.
Prepay with No Price
Change
  Low   Customer is required to move to prepay due to credit quality.   IRF   If
a customer is moved to prepay with no price change the load will remain IRF.
Prepay with Price Change
  Low   Customer is on a contract and is prepaying for their usage, which may
result in a commodity price discount. Customer wants to move off of prepay,
resulting in a price change. Or the reverse situation, customer is on standard
payment terms but wants to move on to prepay to take advantage of the commodity
price discount.   ORF   If a price change is involved with a prepay the load
will be moved ORF.
Add Meters for Exisiting
Customer on New Product
  Low   Customer calls to add meters on a different product than the underlying
contract product exhibit for an immaterial meter(s) of no more than 5000 mwhs in
aggregate.   IRF   Assuming load is immaterial the new meters will be added just
like an immaterial add. If load is deemed material then the new meters will be
added under a new Master Base ORF.
Material Adds & Deletes
  Low   Customer calls and adds a meter above 5000 mwhrs. Example: school
district adds a trailer to the contract.   ORF*   Very infrequent activity. In
2008 there were a total of 5 material adds. Each instance requires it’s own
analysis to determine % of underlying load and financial impact to customer.
Renewals & Extensions
  High   Renew existing contract for longer term.   ORF   Original term load
will remain in the ring. The load will move out of the ring fence with the
beginning of the renewal period.
Restructure — Blend & Extend
  Medium   Change customer’s price during exisiting term, in return for customer
extending the term of their contract.   ORF*   Changes the current obligations
and thus requires the load to come out of the ring fence.
Restructure — Product switch
  Medium   Customer changes product from original product exhibit (usually MCPE
moving to fixed price).   ORF*   Changes the current obligations and thus
requires the load to come out of the ring fence.

 

*   When Existing load moves ORF, a portfolio of Supply equivalent to the
original term load will be sold from the RERS supply book to the RETR supply
book at the original hedge prices.       IRF = Inside Ring Fence       ORF =
Outside Ring Fence = Prohibited New C&I

 



--------------------------------------------------------------------------------



 



Schedule 2.02(a)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Counterparty Document Negotiation Provisions
Counterparty Document Modification Provisions
     ISDA Sections
a. Tax forms and delivery date of forms (assuming they do not go to any Merrill
Party)
b. Addresses for Notices (other than Merrill Parties)
c. Definitions of offices, “Multibranch Party”.
Schedule 2.02(a) to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 2.04
To Amended and Restated Credit Sleeve and Reimbursement Agreement
C&I Contracts and Governmental Contracts receiving ML Guarantee
Counterparty Name
Apache Corporation
Association Power, LLC
Big Lots Stores, Inc.
Citgo Petroleum Corporation
City of Houston
ConocoPhillips Company
Explorer Pipeline Company
Huntsman Polymers Corporation
Kinder Morgan Inc.
Kinder Morgan Operating L.P.
La Quinta Inns, Inc.
O’Reilly Automotive, Inc.
Petsmart, Inc.
Praxair, Inc.
Public Utility Commission of the State of Texas (“PUCT”)
Sprint United Management Company
Texas CUC Aggregation Project, Inc. dba Public Power Pool
Texas Rangers Baseball Partners
Texas General Land Office
University Of Texas System
U.S. General Services Administration
Valero Energy Corporation
Valero Logistics
Schedule 2.04 to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 3.06(a)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Merrill Account
JP Morgan Chase
ABA 021000021
Account Number [***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Schedule 5.06
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Litigation

I.   PENDING LITIGATION

  a.   Office of the Public Utility Counsel vs. Public Utility Commission of
Texas, Reliant Resources, Inc. and Reliant Energy Retail Services, L.L.C.; Cause
No. GN301279; In the District Court of Travis County, Texas, 345th Judicial
District.     b.   Gulf Coast Coalition of Cities vs. Public Utilities
Commission of Texas and Reliant Energy Services; Cause No. GN2-03756 [4-5 Fuel
Factor Case]; 345th Judicial District Court; Travis County, Texas.     c.   The
State of Texas vs. Public Utility Commission of Texas; Reliant Energy Retail
Services, L.L.C.; Case No. GV303876; 345th Judicial District Court; Travis
County, Texas.     d.   Homestead Commercial Group, LLC v. Reliant Energy Retail
Services, LLC, Arched Bridge Co. Inc., et al.; Cause No: 2007-65389; 281st
Judicial District, Harris County, Texas.     e.   In re: Movie Gallery/Hollywood
Video Bankruptcy.     f.   534 Las Americas/Hispanic Housing (Bankruptcy); Case
No. 07-33778; US Bankruptcy Court, Southern District of Texas, Houston Division.
    g.   In re: Arctic Cold Storage (Bankruptcy); Case No. 07-60254; US
Bankruptcy Court, Eastern District of Texas, Tyler Division.     h.   In re:
Bombay Company, Inc. (Bankruptcy); Case No. 07-44084-rfn-11; US Bankruptcy
Court, Northern District of Texas, Ft. Worth Division.     i.   Houston Council
for Health and Education vs. Public Utility Commission of Texas, CenterPoint
Energy, Houston Electric, LLC, Reliant Energy Retail Services, LLC and Texas
Genco, LP; Cause No. GN500160; 3rd Court of Appeals, Travis County, Texas.    
j.   Sharon Taylor, et al. vs. Freeman Publishers, Inc., et al. (Reliant Energy,
Inc. a/k/a Reliant Resources); Cause No. 02-07-cv-410; USDC, Western District of
Louisiana.     k.   In re: Miracle Candle; Cause No. 07-50227; United States
District Court, Southern District of Texas, Laredo Division.     l.   Ray
Madrigal v. Reliant Energy, Inc. and AEP Energy Services, Inc.; Cause
No. 08-60392- 1; In the County Court at Law No. 1, Nueces County, Texas.

Schedule 5.06 to CSRA

-1-



--------------------------------------------------------------------------------



 



  m.   Jan Andel, Diana Clarkson, a/n/f of Anthony Douglas Andel, A Minor, Wanda
Andel and Bruno Andel vs. Atlantic Service & Supply, LLC, et al.; Cause No.
2008-17202; In the 164th Judicial District Court, Harris County, Texas.     n.  
Constellation Energy Commodities Group, Inc. vs. Public Utility Commission of
Texas; Cause No. D-1-GN-08-001213; in the 98th Judicial District Court, Travis
County, Texas.     o.   Timothy Gyftakos vs. Reliant Energy, Incorporated; Cause
No. 928308; in the County Civil Court at Law #3, Harris County, Texas.     p.  
Merrill Lynch Commodities, Inc. et ano. vs. Reliant Energy Power Supply, LLC et
al.; Index No. 603820/2008; Supreme Court, New York County.     q.   IP CO., LLC
d/b/a INTUS IQ vs. Reliant Energy, Inc., et al.; C.A. No. 2: 090cv037; in the
United States District Court for the Eastern District of Texas, Marshall
Division.     r.   Andrea L. Walker vs. Reliant Energy; Charge
No. 450-2009-01794; United States Equal Employment Opportunity Commission,
Dallas District office.     s.   In re: Calpine Corporation et al., debtors, Ch
11 Case 05-6022; Calpine Energy Services, L.P. vs. Reliant Energy Electric
Solutions, LLC, Adversary Proceeding No.08-1-01251; in the United States
Bankruptcy Court for the Southern District of New York.

II.   THREATENED LITIGATION

  a.   Letter dated December 8, 2008 to Reliant Energy Retail Services, LLC from
Bennett, Weston & LaJone, P.C.     b.   Letter dated January 2, 2009 to Reliant
Energy Retail Services, LLC from Cokinos, Bosien & Young     c.   Letter dated
January 22, 2009 to Reliant from K&L Gates

III.   JUDGMENTS

      None.

Schedule 5.06 to CSRA

-2-



--------------------------------------------------------------------------------



 



Schedule 5.13
To Amended and Restated Credit Sleeve and Reimbursement Agreement
List of Subsidiaries
Equity investment

  1.   RERH Holdings, LLC’s ownership of 1,000 units of the membership interest
of Reliant Energy Retail Holdings, LLC     2.   Reliant Energy Retail Holdings,
LLC’s ownership of

  a.   1,000 units of the membership interest of Reliant Energy Retail Services,
LLC     b.   1,000 units of the membership interest of Reliant Energy Power
Supply, LLC

  3.   Reliant Energy Retail Services, LLC’s ownership of 1,000 units of the
membership interest of RE Retail Receivables, LLC     4.   Reliant Energy Retail
Holdings, LLC’s holding of

  a.   100% of the beneficial interest of NRG Retail IT Trust

              Jurisdiction of   Organizational/Taxpayer     Organization  
Identification Number
RERH Holdings, LLC
  Delaware   4191623/20-5222227
Reliant Energy Retail Holdings, LLC
  Delaware   3279845/76-0655580
Reliant Energy Retail Services, LLC
  Delaware   3279840/76-0655567
RE Retail Receivables, LLC
  Delaware   3531400/41-2046596
Reliant Energy Power Supply, LLC
  Delaware   4142914/20-4823108
NRG Retail IT Trust
  Delaware    

Address of the principal place of business for all of the above:
1000 Main Street
Houston, Texas 77002
Schedule 5.13 to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 5.16
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Compliance with Laws

1.   Potential violation of P.U.C. Subst R. 25.107 (i)(5) regarding sufficiency
of notice of mergers of Reliant Energy Solutions, LLC and StarEn Power, LLC into
Reliant Energy Retail Services, LLC in 2005.   2.   During the period from
February 4 to February 6, 2009 disconnect orders were issued to the TDU for 153
customers without first providing the disconnect notices required by P.U.C.
Subst. R. 25.483(c), (k) and (l). 137 of those customers were disconnected.
Reconnect orders were issued to the TDU for all 153 customers by February 13,
2009. During the period of February 2, 2008 to November 4, 2008 disconnect
orders were issued to the TDU for 54 customers without first providing the
disconnect notices required by P.U.C. Subst. R. 25.483(c), (k) and (l). 11 of
those customers were never reconnected.

Schedule 5.16 to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 7.14
To Amended and Restated Credit Sleeve and Reimbursement Agreement
List of Retail Services

1.   Services sold to RERS’s customers pursuant to that certain agreement
entered into effective July 28, 2006 by and between RERS and Cross Country Home
Services, Inc., a corporation duly organized and existing under the laws of the
State of Delaware (“Cross Country”), pursuant to which RERS will make available
to its customers in the state of Texas one or more of the various home service
plans offered by Cross Country.   2.   Services sold to customers of the Reliant
Retail Obligors in connection with Energy Commander, Reliant’s internet-based
information and analysis portal that provides customer specific tools,
information, services, and products.   3.   RERS leases certain components and
equipment involving the high-voltage substation at General Motor’s Arlington,
Texas assembly plant through October 31, 2010. The lease provides that RERS,
through third party contractors, perform certain maintenance and repair services
pursuant to a cost plus arrangement contained in the lease. RERS has a separate
service agreement with a maintenance service provider, Eaton Electrical, Inc.,
that provides periodic maintenance services on behalf of RERS.   4.   A project
undertaken for Valeron Strength Films involved the installation and ongoing
recommended manufacturer’s (Mitsubishi) maintenance of an automatic fast bus
transfer device (switch) that identifies electrical disturbance conditions on
incoming utility lines and can transfer up to 6 MVA of load from the primary
circuit to the secondary circuit within one-half of one electrical cycle. RERS’s
remaining obligation, which will terminate in November 2009, is to provide
annual periodic maintenance through a contract it has with Mitsubishi Electric
Power Products, Inc.   5.   On August 4, 1997, ARKLA and the United States of
America/Department of the Army at Ft. Sill entered into an Agreement For Energy
Conservation and Demand Side Management Service, which, through a subsequent
delivery order (DABT 39-97-C-4046), dated September 24, 1997, required ARKLA to
provide labor, supplies and equipment to retrofit lighting fixtures at Ft.
Sill’s barracks, for a contract price of $615,279.70. The Army was to pay for
the cost of the project over a ten-year period from final acceptance.
Thereafter, due to the acquisition and consolidation of activities, Reliant
Energy Solutions, LLC (later merged into RERS) expanded the project to include
de-centralizing and upgrading the barracks’ heating system to include
automatically controlled, high efficiency, modular gas fired, pulse type
combustion boilers for domestic hot water and space heating at each of the five
barracks, together with installing variable frequency drives and additional
lighting upgrades. The final project sales price, after

Schedule 7.14 to CSRA

 



--------------------------------------------------------------------------------



 



    incorporating the then-remaining balance of the ARKLA lighting project,
mentioned above, was $5,168,533, which was funded at 7.75% interest per annum
over a 10-year period.       After completion of the project, RERS negotiated
third party financing (“Program Agreement”) with Potomac Federal (subsequently
acquired by GE Capital). Under the Program Agreement terms, GE Capital provided
third party non-recourse financing of the Ft. Sill project, with RERS receiving
(up-front) full payment from GE Capital for the sales price of the project. The
current outstanding amount owing on the principal is $124,053.69.       Under
the terms of the Agreement, RERS is to bill, for 120 consecutive months, the
monthly amortization costs ($62,027.89) in conjunction with monthly natural gas
bills rendered by ARKLA to Ft. Sill. Following the spinoff of REI in 2002,
administrative agency agreements were entered into between RERS and CenterPoint
Energy-ARKLA, and between RERS and CenterPoint Energy-Entex, whereby the two
natural gas distribution companies continue to bill and collect as an agent for
RERS. In the case of ARKLA, Ft. Sill is billed; whereas, in the case of Entex,
the Naval Construction Battalion Center is billed as discussed below. In
addition to the financing arrangement, RERS’s continuing service to Ft. Sill is
limited to prescribed annual preventative maintenance services, which RERS
provides through third-party local contractors. All of RERS’ obligations to Ft.
Sill will terminate in June 11, 2009.   6.   On March 5, 1997, ENTEX appointed
NorAM Energy Management as its agent for performing energy conservation projects
at federal facilities served by ENTEX. Subsequently, on July 9, 1997, ENTEX
entered into that certain Basic Ordering Agreement between the United States of
America and ENTEX, a Division of NorAm Energy Corporation, at Defense Facilities
within its Service Area (the “Basic Ordering Agreement”) to implement energy
conservation projects.       Thereafter, on August 27, 1998, the United States
of America, Department of the Navy, Naval Construction Battalion Center
(“NCBC”), issued contract purchase order number N62467-97-G-1813 and Delivery
Orders G0001 and G0002 (the “Delivery Orders”), to ENTEX for the installation of
a fuel cell in the Colmer Galley (the “Project”). On September 9, 1998, ENTEX
appointed HL&P Energy Services Company (now RERS) as its agent for performing
energy conservation projects at federal facilities served by ENTEX. Pursuant to
the Delivery Orders, the monthly amortization of energy conservation project
costs appear as separate line items on monthly natural gas utility bills
rendered for services supplied by ENTEX to NCBC, and ENTEX collects on behalf of
RERS, each month, payment for the Project. There are two separate Delivery
Orders, involving 120 monthly installments.

Schedule 7.14 to CSRA

 



--------------------------------------------------------------------------------



 



    RERS’s remaining obligation involves the administration of invoicing,
through an Administrative Agency Agreement it has with CenterPoint Energy –
Entex, of NCBC through March 2010.   7.   Services such as walk-through audits,
providing energy tips, and on-line energy audits.   8.   All-utility connection
service (ie, together with electricity, water, gas, phone, internet) provided to
retail electric customers through All Connect.

Schedule 7.14 to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 12.13
To Amended and Restated Credit Sleeve and Reimbursement Agreement
List of Calculation Agents
Accenture LTD
Contact: Marina Kotovich
Phone: 312-693-8016 or 713-837-1500 or 1-877-889-9009
Address: 2929 Allen Parkway, Suite 2000; Houston, TX 77019
Web: www.accenture.com
Ernst & Young, LLP
Contact: Marcela Donadio
Phone: 713-750-1276 or 713-750-1500
Address: 5 Houston Center, Suite 1200; 1401 McKinney St.; Houston, TX 77010
Web: www.ey.com/global/content.nsf/US/Home
PricewaterhouseCoopers, LLP
Contact: Mark Allen Smith
Phone: 713-356-4233 or 713-356-4000
Address: 1201 Louisiana, Suite 2900; Houston, TX 77002-5678
Web: www.pwc.com
Sirius Solutions, LLP
Contact: Brent Price
Phone: 713-888-7116 or 713-888-0488 or 1-800-234-8054
Address: 3700 Buffalo Speedway, 11th Floor; Houston, TX 77098
Web: www.sirsol.com
Schedule 12.13 to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 12.17
To Amended and Restated Credit Sleeve and Reimbursement Agreement
List of Offsetting Trades
[***]
 

***   The content of this Schedule 12.17 (consisting of 2 pages) has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit A1
GUARANTEE OF MERRILL LYNCH & CO., INC.
     WHEREAS, Reliant Energy Power Supply, LLC, a Delaware limited liability
company (“REPS”), and certain of its affiliates have entered into an agreement
with Merrill Lynch Commodities, Inc., a corporation duly organized and existing
under the laws of the State of Delaware (“MLCI”), and its parent, Merrill Lynch
& Co., Inc., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & CO.”), related to an enhanced credit structure for the
retail electric business of REPS and its affiliates;
     WHEREAS, as part of the consideration for the above described agreement, ML
& Co. has agreed to issue this Guarantee, guarantying the obligations of REPS
under the Agreement described below, consistent with the terms and conditions
set forth below.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, ML & CO.
hereby unconditionally guarantees to [                                         ]
(the “Company”), the due and punctual payment of any and all amounts payable by
REPS, its successors and permitted assigns, to the extent such successors or
permitted assigns are direct or indirect subsidiaries of RERH Holdings, LLC, a
Delaware limited liability company, under the terms of the [EEI/ISDA] Master
Agreement between the Company and REPS, dated as of [                     ],
2006 (the “Agreement”), including, in case of default, interest on any amount
due, when and as the same shall become due and payable, whether on the scheduled
payment dates, at maturity, upon declaration of termination or otherwise,
according to the terms thereof. In case of the failure of REPS punctually to
make any such payment, ML & Co. hereby agrees to make such payment, or cause
such payment to be made, promptly upon demand made by the Company to ML & Co.;
provided, however that delay by the Company in giving such demand shall in no
event affect ML & Co.’s obligations under this Guarantee. This Guarantee shall
remain in full force and effect or shall be reinstated (as the case may be) if
at any time any payment guaranteed hereunder, in whole or in part, is rescinded
or must otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of REPS or otherwise, all as though such payment had not been
made.
     ML & Co. hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Agreement; the absence of any action to enforce the same; any waiver or consent
by the Company concerning any provisions thereof; the rendering of any judgment
against REPS or any action to enforce the same; or any other circumstances that
might otherwise constitute a legal or equitable discharge of a guarantor or a
defense of a guarantor. ML & Co. covenants that this guarantee will not be
discharged except by complete payment of the amounts payable under the
Agreement. This Guarantee shall continue to be effective if REPS merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of REPS; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against
REPS.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws. This
Guarantee guarantees only payment obligations of REPS and does not guarantee the
performance of any other obligations of, including, but not limited to, physical
delivery or, to the extent applicable, reporting obligations of REPS. This
Guarantee constitutes a guarantee of payment and not of collection.
     This Guarantee shall be governed by, and construed in accordance with, the
law of the State of New York.

 



--------------------------------------------------------------------------------



 



Exhibit A1
     This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Agreement,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect, and shall be irrevocable, with respect to any
payment obligation of REPS arising under any Transaction under and as defined in
the Agreement entered into prior to the effectiveness of such notice of
termination.
     This Guarantee becomes effective upon written notice to such effect from ML
& Co., or MLCI on its behalf, to the Company given in accordance with the notice
provisions of the Agreement making specific reference to this Guarantee and the
Agreement.
     IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in
its corporate name by its duly authorized representative.

             
 
                MERRILL LYNCH & CO., INC.    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
           
 
  Date:        
 
           

 



--------------------------------------------------------------------------------



 



Exhibit A2
GUARANTEE OF MERRILL LYNCH & CO., INC.
     WHEREAS, Reliant Energy Retail Services, LLC, a Delaware limited liability
company (“RERS”), and certain of its affiliates have entered into an agreement
with Merrill Lynch Commodities, Inc., a corporation duly organized and existing
under the laws of the State of Delaware (“MLCI”), and its parent, Merrill Lynch
& Co., Inc., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & CO.”), related to an enhanced credit structure for the
retail electric business of RERS and its affiliates;
     WHEREAS, as part of the consideration for the above described agreement, ML
& Co. has agreed to issue this Guarantee, guarantying the obligations of RERS
under the Agreement described below, consistent with the terms and conditions
set forth below.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, ML & CO.
hereby unconditionally guarantees to [                                         ]
(the “Company”), the due and punctual payment of any and all amounts payable by
RERS, its successors and permitted assigns, to the extent such successors or
permitted assigns are direct or indirect subsidiaries of RERH Holdings, LLC, a
Delaware limited liability company, under the terms of the [Contract] between
the Company and RERS, dated as of [                     ], 2006 (the
“Agreement”), including, in case of default, interest on any amount due, when
and as the same shall become due and payable, whether on the scheduled payment
dates, at maturity, upon declaration of termination or otherwise, according to
the terms thereof. In case of the failure of RERS punctually to make any such
payment, ML & Co. hereby agrees to make such payment, or cause such payment to
be made, promptly upon demand made by the Company to ML & Co.; provided, however
that delay by the Company in giving such demand shall in no event affect ML &
Co.’s obligations under this Guarantee. This Guarantee shall remain in full
force and effect or shall be reinstated (as the case may be) if at any time any
payment guaranteed hereunder, in whole or in part, is rescinded or must
otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of RERS or otherwise, all as though such payment had not been
made.
     ML & Co. hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Agreement; the absence of any action to enforce the same; any waiver or consent
by the Company concerning any provisions thereof; the rendering of any judgment
against RERS or any action to enforce the same; or any other circumstances that
might otherwise constitute a legal or equitable discharge of a guarantor or a
defense of a guarantor. ML & Co. covenants that this guarantee will not be
discharged except by complete payment of the amounts payable under the
Agreement. This Guarantee shall continue to be effective if REPS merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of RERS; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against
RERS.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws. This
Guarantee guarantees only payment obligations of RERS and does not guarantee the
performance of any other obligations of, including, but not limited to, physical
delivery or, to the extent applicable, reporting obligations of RERS. This
Guarantee constitutes a guarantee of payment and not of collection.
     This Guarantee shall be governed by, and construed in accordance with, the
law of the State of New York.

 



--------------------------------------------------------------------------------



 



Exhibit A2
     This Guarantee becomes effective upon written notice to such effect from ML
& Co., or MLCI on its behalf, to the Company (which notice may be given by
e-mail) making specific reference to this Guarantee and the Agreement.
     IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in
its corporate name by its duly authorized representative.

             
 
                MERRILL LYNCH & CO., INC.    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
           
 
  Date:        
 
           

 



--------------------------------------------------------------------------------



 



Exhibit B
To Amended and Restated Credit Sleeve and Reimbursement Agreement
List of Accepted Counterparties
[***]
 

***   The content of this Exhibit B (consisting of 2 pages) has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibits C1 through D2
To Amended and Restated Credit Sleeve and Reimbursement Agreement
[Intentionally Deleted.]

 



--------------------------------------------------------------------------------



 



Exhibit E1
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Reliant Energy — Retail Risk Policy
[***]
 

***   The content of this Exhibit E1 (consisting of 2 pages) has been omitted
and filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit E2
To Amended and Restated Credit Sleeve and Reimbursement Agreement
[Intentionally Deleted.]

 



--------------------------------------------------------------------------------



 



Exhibit F
To Amended and Restated Credit Sleeve and Reimbursement Agreement
[Intentionally Deleted.]

 



--------------------------------------------------------------------------------



 



Exhibit G
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Joinder Agreement
FORM OF JOINDER AGREEMENT
([Subsidiary])
     This JOINDER AGREEMENT dated as of [date] (this “Agreement”), is among the
undersigned and the other parties to each of the agreements listed on Schedule A
attached hereto (each a “Joined Agreement” and together the “Joined
Agreements”). With respect to each Joined Agreement, the undersigned hereby
agrees with the parties thereto as follows:
     Effective as of the date hereof, the undersigned by its signature below
hereby becomes a party to each Joined Agreement in the capacity indicated on
Schedule A attached hereto, in each case in accordance with the applicable
provisions of such Joined Agreement for parties joining such Joined Agreement,
if any, and, without limiting the joinder requirements of any Joined Agreement,
the undersigned hereby (a) assumes all the obligations under each Joined
Agreement applicable to the undersigned in the capacity in which it is joining
thereunder, (b) agrees to be bound by the provisions of each Joined Agreement
applicable to the undersigned in the capacity in which it is joining thereunder
as if the undersigned had been an original party thereto, and (c) confirms that,
after joining each Joined Agreement as set forth above, the representations and
warranties set forth in each Joined Agreement applicable to the undersigned in
the capacity in which it is joining thereunder are true and correct in all
material respects as of the date hereof; provided however, that the undersigned
shall have no liability for the observance and performance of the terms,
conditions, and obligations under any Joined Agreement applicable to the
undersigned in its capacity thereunder which accrue prior to the date hereof to
the extent the same is expressly set forth on Schedule A attached hereto with
respect to such Joined Agreement.
     To the extent required by the terms of each Joined Agreement, the joinder
of the undersigned to such Joined Agreement as provided herein is acknowledged
and agreed below by the applicable parties thereto. This Agreement shall be
construed as a separate agreement with the parties to each Joined Agreement, and
no party to this Agreement that is not a party to such Joined Agreement shall
have any rights with respect to such Joined Agreement by virtue of this
Agreement.
     This Agreement may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. As expressly
supplemented hereby, each Joined Agreement shall remain in full force and
effect.
     THIS JOINDER AGREEMENT AND THE JOINED AGREEMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE APPLICABLE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES TO ANY JOINED AGREEMENT.
Exhibit G to CSRA

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF this Joinder Agreement is executed and delivered as of
the                     day of                      ,                     ,

                  [SUBSIDIARY]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged and Agreed:
[                                        ]

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Signature Page to Joinder Agreement
Exhibit G to CSRA

 



--------------------------------------------------------------------------------



 



Schedule A

Joined Agreements

              Counterparties   Agreement   Capacity Joined   Liability
Merrill Lynch & Co., Inc. (“ML&Co”), a Delaware corporation, and Merrill Lynch
Commodities, Inc. (“MLCI”), a Delaware corporation.
  Amended and Restated Credit Sleeve and Reimbursement Agreement, dated as of
September 24, 2006, as amended and restated as of May 1, 2009 (the “CSRA”),
among Reliant Energy Power Supply, LLC, and the Other Reliant Retail Obligors
listed on the signature pages thereto, on one hand, and ML&Co and MLCI, on the
other hand, as the same may be amended, supplemented, restated, renewed,
replaced, waived or otherwise modified from time to time.   Other Reliant Retail
Obligor   The undersigned shall have no liability for the observance and
performance of the terms, conditions, and obligations under applicable to the
undersigned in its capacity under the CSRA which accrue prior to the date
hereof.
 
           
Merrill Lynch Capital Corporation, a Delaware corporation (“MLCC”).
  Second Amended and Restated Working Capital Facility Agreement, dated as of
September 24, 2006, as amended and restated as of May 1, 2009 (the “WCF”), among
MLCC, as Lender, Reliant Energy Retail Holdings, LLC, as Borrower, and the Other
Reliant Retail Obligors, as Guarantors, as the same may be amended,
supplemented, restated, renewed, replaced, waived or otherwise modified from
time to time.   Additional Guarantor   The undersigned shall have no liability
for the observance and performance of the terms, conditions, and obligations
under applicable to the undersigned in its capacity under the WCF which accrue
prior to the date hereof.
 
           
NRG Energy, Inc., a Delaware corporation (“NRG”),
  Master Services Agreement dated as of May 1, 2009 (the “MSA”), among NRG and
the Retail Companies listed on the signature pages thereto, as the same may be
amended, supplemented, restated, renewed, replaced, waived or otherwise modified
from time to time.   Retail Company   The undersigned shall have no liability
for the observance and performance of the terms, conditions, and obligations
under applicable to the undersigned in its capacity under the MSA which accrue
prior to the date hereof.

Exhibit G to CSRA

 



--------------------------------------------------------------------------------



 



Exhibit H
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Form of Compliance Certificate
FORM OF COMPLIANCE CERTIFICATE
To:      Merrill Lynch Commodities, Inc., a Delaware corporation, as Sleeve
Provider
     This Compliance Certificate is furnished pursuant to that certain Amended
and Restated Credit Sleeve and Reimbursement Agreement, dated as of
September 24, 2006, as amended and restated as of May 1, 2009 (as the same may
be further amended or otherwise modified from time to time, the “Agreement”),
among Reliant Energy Power Supply, LLC, a Delaware limited liability company
(“REPS”), the Other Reliant Retail Obligors specified therein (together with
REPS, the “Reliant Retail Obligors”), Merrill Lynch Commodities Inc., a Delaware
corporation, as Sleeve Provider, and Merrill Lynch & Co., Inc., a Delaware
corporation (“ML&Co”, and together with the Sleeve Provider, the “Merrill
Parties”). Capitalized terms used herein but not otherwise defined shall have
the meanings given to such terms in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected         of RERH Holdings, LLC.
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Reliant Retail Obligors during the accounting period
covered by the attached financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event constituting a Default
with respect to a Reliant Event of Default, as such term is defined under the
Agreement.
     4. Exhibit A attached hereto includes certain financial statements required
under the terms of the Agreement, all of which financial statements are true,
complete and correct in all material respects.
     5.  The following individual asset sales were consummated during the
quarter ending                     : The aggregate amount of all such individual
asset sales since December 1, 2006, is $                    :
[insert description of asset sales]

 



--------------------------------------------------------------------------------



 



The foregoing certifications, together with the financial statements attached as
Exhibit A hereto, are made and delivered this day of , 20 .

              RERH Holdings, LLC
 
             
 
  Name:    
 
       
 
  Title:    
 
       



 



--------------------------------------------------------------------------------



 



EXHIBIT A TO COMPLIANCE CERTIFICATE
FINANCIAL STATEMENTS
Exhibit H to CSRA

 



--------------------------------------------------------------------------------



 



Exhibit I1
to Amended and Restated Credit Sleeve Reimbursement Agreement
Sleeve Provider Employees with Access to Data
Senior Management:
David Goodman
Rob Jones
Dennis Albrecht
Origination/Structuring:
Don Ellithorpe
Tammy Nikoltcheva
Philip Carey
Mid-Office:
Vikki Karel
Chris Elliott
Valerie Thomas
Matt Miller
Grady Reed
Laney Sweatt
Market Risk:
Veronica Henley
Marcelo Meira
Yvette Owens
Fabian Rodriguez
Credit:
Orli Almog
Paula Smith
Karalyn Van Leggelo
Stephen Domroes
Ari Kagan
Blessing Mudavanhu
Stephan Dellosso
Lindsay Johnson
Vanessa Stabler
Exhibit I1 toCSRA

 



--------------------------------------------------------------------------------



 



Information Technology:
Karim Ali
Scott Freeberg
Jason Ye
Reema Gupta
Robert Smart
Matt Slane
Burke Nail
Ed Calderon
Chune Zhang
James Coley
Back-Office:
Greg Whiting
Nicole White
Olga Herrera
Corey Dearing
Michelle Pringle
Melissa Valentino
Trade Documentation/Client Services:
Micole Newsome
Brenda Johnson
Jennifer Royer
Settlements:
Genaro Mendoza
Nicole Richard
Heather Jordan
Fawn Dees
Noe Garza
Compliance:
Deanna Newcomb
John Clowney
Legal:
Ron Oppenheimer
Shelly Abramson
Exhibit I1 toCSRA

 



--------------------------------------------------------------------------------



 



Exhibit I2
to Amended and Restated Credit Sleeve Reimbursement Agreement
Reliant Employees with Access to Data
PART A
Please note that this schedule contains three different classifications:
functional area access, systems access and officer listings. There is overlap
among and between these classifications.
Functional Area Access
Chief Risk Officer
Krishnan Kasiviswanathan
Retail Credit Risk
Arlene Spangler
Frank Marian
Chris Slaughter
Paul Feldman
Bryan Gelotti
Market Risk
Felix Lu
Bucky Gardner
Michael Naul
Robert Goerner
Manuel Ciobanu
Javier Li
Retail Structuring & Pricing
Chet Mercier
John Adams
Stephen Bouvier
Cara Canovas
David Rissmiller
Ben Yamat
Aibing Zhang
Risk Reporting & Risk Control
Brad Radimer
Allison Mundy
Kathleen Graper
Jonathan Osteen
Kathleen Ho
Exhibit I2 to CSRA

 



--------------------------------------------------------------------------------



 



Matthew Condon
Amanda Lewis
Jasmine Shah
Non-execution Employees of Long-term Supply
Hemant Bajaj
Chad Bullard
Frank Bryan
Contract Administration
Ron Theriot
Ellen Dailey
Carol Grisby
Derivatives Accounting
Bharat Shah
Kellie Schoenecker
Scott Haney
Monica Matlock
Tuyen Nguyen (needs access until May 12 for April Close under TSA)
Stuart Smith
Misa Gondo (needs access until May 12 for April Close under TSA)
Penny Fetherston (needs access until May 12 for April Close under TSA)
Michelle Barnett (needs access until May 12 for April Close under TSA)
Nicole Pierce
Donna Henderson (needs access until May 12 for April Close under TSA)
Deena Mangan (needs access until May 12 for April Close under TSA)
Phelps McKee (needs access until May 12 for April Close under TSA)
Retail Accounting
Chuck Trygstad
Marketing Analytics & Forecasting
Eric Wang
Strategy & Market Analytics
Deena Morgan
Management & Performance Reporting
Lance Boyce
Ethics & Compliance
Courtney Hebert
IT (Personnel remaining with RRI, that will support CSRA IT work and have access
to ML data in RRI systems)
Exhibit I2 to CSRA

 



--------------------------------------------------------------------------------



 



Robert Thibeault
Kim Hales
Tana Lam
Bob Singleton
Mike Reckles
Chris Lurix
Debbie Duniphin
Maria Fernandez
Sreehari Gorantla
Renuka Joopelli
Kevin Keller
Bill King
Meily Mejia
Kristopher Michalsky
Sandeep Paliwal
Prasad Pati
Marco Perez
Sridevi Ravi
Charles Wheatley
Tamie Dowies
Joe Haven
Scott Yeargain
Donna Benefield
Juan Sanchez
Jeff Pratt
Systems Access
ftp Site Access (Merrill data)
Market Risk
Felix Lu
Bucky Gardner
Manuel Ciobanu
Michael Naul
Database RTNP03 Access
Retail Credit Risk
Frank Marian
Arlene Spangler
Chris Slaughter
Market Risk
Felix Lu
Bucky Gardner
Michael Naul
Exhibit I2 to CSRA

 



--------------------------------------------------------------------------------



 



Portfolio Valuation
Non-execution employees of Long-term Supply
Chad Bullard
Risk Reporting & Risk Control
Brad Radimer
Allison Mundy
Database KVARD01 Access
Market Risk
Felix Lu
Bucky Gardner
Manuel Ciobanu
Reliant Sleeve Directory Access
Market Risk
Felix Lu
Bucky Gardner
Manuel Cioanbu
Exhibit I2 to CSRA

 



--------------------------------------------------------------------------------



 



Officers of:
NRG Energy, Inc.

      Name   Title
David Crane
  President and Chief Executive Officer
Mauricio Gutierrez
  Executive Vice President, Commercial Operations
John Ragan
  Executive Vice President & Chief Operating Officer
Michael Liebelson
  Executive Vice President and Chief Development Officer, Low Carbon
Technologies
Robert C. Flexon
  Executive Vice President and Chief Financial Officer
J. Andrew Murphy
  Executive Vice President and Regional President, Northeast Region
Kevin T. Howell
  Executive Vice President and Regional President, Texas
Jonathan Baliff
  Executive Vice President, Strategy
Michael Bramnick
  Senior Vice President and General Counsel, Corporate Compliance Officer
Jan Paulin
  Senior Vice President and President and CEO of Padoma Wind Power LLC
Robert Martin Henry
  Senior Vice President, Business Operations
Jeff Baudier
  Senior Vice President and President, South Central Region
M. Stephen Hoffman
  Senior Vice President and President, Western Region
Christopher Sotos
  Vice President and Treasurer
James John Ingoldsby
  Vice President, Chief Accounting Officer
Raymond Salort
  Vice President, Tax
Denise Wilson
  Chief Administrative Officer
Krishnan Kasiviswanathan
  Chief Risk Officer
Tanuja M. Dehne
  Corporate Secretary

RERH Holdings, LLC
Reliant Energy Retail Holdings, LLC
Reliant Energy Retail Services, LLC
RE Retail Receivables, LLC

      Name   Title
Kevin T. Howell
  President
Raymond Salort
  Vice President
Jason B. Few
  Vice President
Clare H. Doyle
  Vice President
Eyvette López Hetherington
  Vice President
David R. Roylance
  Vice President
Christopher Sotos
  Vice President and Treasurer
Lynne Przychodzki
  Secretary

Exhibit I2 to CSRA

 



--------------------------------------------------------------------------------



 



Reliant Energy Power Supply, LLC

      Name   Title
Kevin T. Howell
  President
Raymond Salort
  Vice President
Jason B. Few
  Vice President
Clare H. Doyle
  Vice President
Eyvette López Hetherington
  Vice President
David R. Roylance
  Vice President
Mark A. Durow
  Vice President
Christopher Sotos
  Vice President and Treasurer
Lynne Przychodzki
  Secretary

Exhibit I2 to CSRA

 



--------------------------------------------------------------------------------



 



PART B
Chief Risk Officer
Krishnan Kasiviswanathan
Retail Credit Risk
Arlene Spangler
Frank Marian
Chris Slaughter
Bryan Gelotti
Paul Feldman
Market Risk
Felix Lu
Bucky Gardner
Robert Goerner
Manuel Ciobanu
Michael Naul
Javier Li
Retail Structuring & Pricing
Chet Mercier
John Adams
Stephen Bouvier
Cara Canovas
David Rissmiller
Ben Yamat
Aibing Zhang
Risk Reporting & Risk Control
Brad Radimer
Kathleen Graper
Allison Mundy
Matthew Condon
Amanda Lewis
Ethics & Compliance
Courtney Hebert
IT (Personnel remaining with RRI, that will support CSRA IT work and have
access to ML data in RRI systems)
Robert Thibeault
Kim Hales
Tana Lam
Bob Singleton
Mike Reckles
Exhibit I2 to CSRA

 



--------------------------------------------------------------------------------



 



Chris Lurix
Debbie Duniphin
Maria Fernandez
Sreehari Gorantla
Renuka Joopelli
Kevin Keller
Bill King
Meily Mejia
Kristopher Michalsky
Sandeep Paliwal
Prasad Pati
Marco Perez
Sridevi Ravi
Charles Wheatley
Tamie Dowies
Joe Haven
Scott Yeargain
Donna Benefield
Juan Sanchez
Jeff Pratt
Exhibit I2 to CSRA

 